




















--------------------------------------------------------------------------------



THE RMR GROUP LLC


AMENDED AND RESTATED OPERATING AGREEMENT


Dated as of October 14, 2015


_____________________________


                
THE COMPANY INTERESTS REPRESENTED BY THIS OPERATING AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS. THE COMPANY INTERESTS MAY
NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT AND LAWS OR EXEMPTION THEREFROM,
AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET
FORTH HEREIN.



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
Article I
 
 
 
DEFINITIONS
 
Article II
 
 
 
ORGANIZATIONAL MATTERS
 
 
 
Section 2.01
Formation of Company
12


Section 2.02
Operating Agreement
12


Section 2.03
Name
12


Section 2.04
Purpose; Powers
12


Section 2.05
Principal Office
12


Section 2.06
Term
13


Section 2.07
No State-Law Partnership
13


Section 2.08
Certificates; Filings
13


 
 
 
Article III
 
 
 
MEMBERS; UNITS; CAPITALIZATION
 
 
 
Section 3.01
Members
13


Section 3.02
Authorized Units
14


Section 3.03
Recapitalization
14


Section 3.04
INC’s Contribution
15


Section 3.05
Issuance of Additional Units
15


Section 3.06
Redemption, Conversion and Exchange
16


Section 3.07
Certificates Representing Units; Lost, Stolen or Destroyed Certificates;
Registration and Transfer of Units
17


Section 3.08
Equity Plans
17


Section 3.09
Additional Funds and Capital Contributions
19


Section 3.10
No Withdrawal
20


Section 3.11
Rights of Creditor
20


 
 
 
Article IV
 
 
 
DISTRIBUTIONS
 
 
 
Section 4.01
Distributions
20


Section 4.02
Restricted Distributions
21


Section 4.03
Distributions in Kind
21


Section 4.04
Distributions to Reflect Additional Units
21


 
 
 
Article V
 
 
 
CAPITAL ACCOUNTS; ALLOCATIONS
 
 
 
Section 5.01
Capital Accounts
21


Section 5.02
Allocations
22





i

--------------------------------------------------------------------------------



Section 5.03
Regulatory Allocations
22


Section 5.04
Final Allocations
24


Section 5.05
Tax Allocations
24


Section 5.06
Indemnification and Reimbursement for Payments on Behalf of a Member
25


Section 5.07
Negative Capital Accounts
25


 
 
 
Article VI
 
 
 
MANAGEMENT
 
 
 
Section 6.01
Authority of Managing Member
26


Section 6.02
Transactions Between Company and Managing Member or Officers
27


Section 6.03
Rights to Engage in Other Business
27


Section 6.04
Reimbursement for Expenses
28


Section 6.05
Limitation of Liability
29


Section 6.06
Outside Activities of the Managing Member
30


 
 
 
Article VII
 
 
 
RIGHTS AND OBLIGATIONS OF MEMBERS
 
 
 
Section 7.01
Limitation of Liability and Duties of Members and Officers
30


Section 7.02
No Right of Partition
31


Section 7.03
Indemnification
31


Section 7.04
Members Right to Act
32


Section 7.05
Inspection Rights
33


 
 
 
Article VIII
 
 
 
BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS
 
 
 
Section 8.01
Records and Accounting
34


Section 8.02
Fiscal Year
34


 
 
 
Article IX
 
 
 
TAX MATTERS
 
 
 
Section 9.01
Preparation of Tax Returns
34


Section 9.02
Tax Elections
34


Section 9.03
Tax Controversies
34


 
 
 
Article X
 
 
 
TRANSFERS OF UNITS
 
 
 
Section 10.01
Transfers Generally
35


Section 10.02
Transfers of Managing Member's Company Interest
35


Section 10.03
Non-Managing Members' Rights to Transfer
36


Section 10.04
Restricted Units Legend
36


Section 10.05
Overriding Provisions
37


 
 
 



ii

--------------------------------------------------------------------------------



Article XI
 
 
 
REDEMPTION RIGHTS
 
 
 
Section 11.01
Redemption Rights of Non-Managing Members
37


 
 
 
Article XII
 
 
 
ADMISSION OF MEMBERS
 
 
 
Section 12.01
Substituted Members
39


Section 12.02
Additional Members
39


Section 12.03
Admission of Successor Managing Member
40


 
 
 
Article XIII
 
 
 
WITHDRAWAL AND RESIGNATION
 
 
 
Section 13.01
Withdrawal and Resignation of Members
40


 
 
 
Article XIV
 
 
 
DISSOLUTION AND LIQUIDATION
 
 
 
Section 14.01
Dissolution
40


Section 14.02
Liquidation and Termination
41


Section 14.03
Deferment; Distribution in Kind
41


Section 14.04
Cancellation of Articles
42


Section 14.05
Reasonable Time for Winding Up
42


Section 14.06
Return of Capital
42


 
 
 
Article XV
 
 
 
VALUATION
 
 
 
Section 15.01
Determination
42


 
 
 
Article XVI
 
 
 
GENERAL PROVISIONS
 
 
 
Section 16.01
Power of Attorney
42


Section 16.02
Amendments
43


Section 16.03
Title to Company Assets
43


Section 16.04
Addresses and Notices
44


Section 16.05
Binding Effect
44


Section 16.06
Creditors
44


Section 16.07
Waiver
44


Section 16.08
Counterparts
45


Section 16.09
Governing Law; Venue; Arbitration
45


Section 16.10
Severability
47


Section 16.11
Further Action
47


Section 16.12
Delivery by Electronic Transmission
48





iii

--------------------------------------------------------------------------------



Section 16.13
Right of Offset
48


Section 16.14
Effectiveness
48


Section 16.15
Entire Agreement
48


Section 16.16
Interpretation
48


 
 
 
Schedule 1
Initial Schedule of Members
 
 
 
Exhibit A
Form of Notice of Redemption




Exhibit 10.4


iv

--------------------------------------------------------------------------------



THE RMR GROUP LLC
AMENDED AND RESTATED OPERATING AGREEMENT
This AMENDED AND RESTATED OPERATING AGREEMENT (this “Agreement”), dated as of
October 14, 2015, is entered into by and among The RMR Group LLC, a Maryland
limited liability company (the “Company”), and its Members (as defined herein).
WHEREAS, the Company initially was formed by Reit Management & Research Trust, a
Massachusetts business trust (the “Original Member”), pursuant to and in
accordance with the Delaware Act (as defined herein) by the filing of a
certificate of formation with the Secretary of State of the State of Delaware
pursuant to Section 18-201 of the Delaware Act on September 27, 2001;
WHEREAS, the Company entered into a Limited Liability Company Agreement of the
Company with the Original Member, dated as of September 27, 2001;
WHEREAS, the Company entered into an Amended and Restated Limited Liability
Company Agreement with the Original Member, dated as of October 22, 2001, as
amended on September 21, 2004;
WHEREAS, the Company was converted from a Delaware limited liability company to
a Maryland limited liability company by the filing of Articles (as defined
herein) and articles of conversion with the SDAT (as defined herein) on June 5,
2015;
WHEREAS, immediately after the conversion the Original Member held one hundred
percent (100%) of the limited liability company interests (the “Original
Interests”) of the Company;
WHEREAS, following the conversion, the Company and the Members entered into an
operating agreement of the Company, dated as of June 5, 2015 (the “Original
Agreement”); and
WHEREAS, the Company and the Members desire to enter into and adopt this
Agreement to amend and restate and supersede the Original Agreement in its
entirety as of the date hereof;
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Members, intending to be legally bound,
hereby agree as follows:


ARTICLE I


DEFINITIONS
The following definitions shall be applied to the terms used in this Agreement
for all purposes, unless otherwise clearly indicated to the contrary.
“AAA” has the meaning set forth in Section 16.09(c).
“Additional Funds” has the meaning set forth in Section 3.09(a).
“Additional Member” has the meaning set forth in Section 12.02.


1

--------------------------------------------------------------------------------



“Adjusted Capital Account Deficit” means with respect to the Capital Account of
any Member as of the end of any Taxable Year, the amount by which the balance in
the Capital Account is less than zero.  For this purpose, the Member’s Capital
Account balance shall be:
(a)
reduced for any items described in Treasury Regulation Section 1.704-
1(b)(2)(ii)(d)(4), (5), and (6); and



(b)
increased for any amount the Member is obligated to contribute or is treated as
being obligated to contribute to the Company pursuant to Treasury Regulation
Section 1.704-1(b)(2)(ii)(c) (relating to partner liabilities to a partnership)
or 1.704-2(g)(1) and 1.704-2(i) (relating to minimum gain).

The foregoing definition is intended to comply with Treasury Regulation Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to any Person, any other Person that directly or indirectly, through one or more
intermediaries, Controls, is Controlled by, or is under common Control with, the
first Person.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Appellate Rules” has the meaning set forth in Section 16.09(c).
“Articles” means the Company’s articles of organization as filed with the SDAT
and in effect from time to time.
“Assumed Tax Liability” means, with respect to a Member, an amount equal to the
Distribution Tax Rate multiplied by the estimated or actual taxable income of
the Company, as determined for federal income tax purposes, allocated to the
Member pursuant to Section 5.05 for the period to which the Assumed Tax
Liability relates as determined for federal income tax purposes to the extent
not previously taken into account in determining the Assumed Tax Liability of
the Member, as reasonably determined by the Managing Member; provided that the
Assumed Tax Liability (a) shall be computed without regard to any increases to
the tax basis of the Company’s property pursuant to Section 743(b) of the Code
and (b) shall, in the case of INC, in no event be less than an amount that will
enable INC to meet its tax obligations and its obligations pursuant to the Tax
Receivable Agreement for the relevant taxable year.
“Award” has the meaning set forth in Section 16.09(c).
“Book Value” means, with respect to any Company property, the Company’s adjusted
basis for U.S. federal income tax purposes, adjusted from time to time to
reflect the adjustments required or permitted by Treasury Regulation
Section 1.704-1(b)(2)(iv)(d)-(g).
“Business Day” means a day, other than Saturday, Sunday or other day on which
banks located in Boston, Massachusetts or Baltimore, Maryland are authorized or
required by Law to close.
“Business Management Agreements” means, collectively, the Second Amended and
Restated Business Management Agreement between the Company and Government
Properties Income Trust, the Second Amended and Restated Business Management
Agreement between the Company and Hospitality Properties Trust, the Second
Amended and Restated Business Management Agreement between the Company and
Select Income REIT and the Second Amended and Restated Business Management
Agreement between the Company and Senior Housing Properties Trust.


2

--------------------------------------------------------------------------------



“Capital Account” means the capital account maintained for a Member in
accordance with Section 5.01.
“Capital Contribution” means, with respect to any Member, the amount of any
cash, cash equivalents, promissory obligations or the Fair Market Value of other
property that the Member contributes (or is deemed to contribute) to the Company
pursuant to Article III.
“Cash Amount” means an amount of cash equal to the product of (a) the Value of a
Class A Common Share and (b) the Class A Shares Amount, determined as of the
applicable Valuation Date.
“Charter” means the charter of INC as in effect from time to time.
“Chosen Courts” has the meaning set forth in Section 16.09(b).
“Class A Common Share” means a share of Class A Common Stock, par value $0.001
per share, of INC.
“Class A Shares Amount” means a number of Class A Common Shares equal to the
number of Tendered Units; provided, however, that, in the event that INC issues
to all holders of Class A Common Shares as of a certain record date rights,
options, warrants or convertible or exchangeable securities entitling INC's
stockholders to subscribe for or purchase Class A Common Shares (“Rights”), with
the record date for the Rights issuance falling within the period starting on
the date of the Notice of Redemption and ending on the day immediately preceding
the Specified Redemption Date, which Rights will not be distributed before the
relevant Specified Redemption Date, then the Class A Shares Amount shall also
include the Rights that a holder of that number of Class A Common Shares would
be entitled to receive, expressed, where relevant hereunder, as a number of
Class A Common Shares, determined by INC.
“Class A Unit” means a Unit representing a fractional part of the Company
Interests of the Members and having the rights and obligations specified with
respect to the Class A Units in this Agreement.
“Class B-1 Common Share” means a share of Class B-1 Common Stock, par value
$0.001 per share, of INC.
“Class B-2 Common Share” means a share of Class B-2 Common Stock, par value
$0.001 per share, of INC.
“Class B Unit” means a Unit representing a fractional part of the Company
Interests of the Members and having the rights and obligations specified with
respect to the Class B Units in this Agreement.
“Code” means the United States Internal Revenue Code of 1986.
“Common Share” means a Class A Common Share, a Class B-1 Common Share or a Class
B-2 Common Share.
“Company” has the meaning set forth in the preamble to this Agreement.
“Company Common Unit” means either (a) a Class A Unit or (b) a Class B Unit.


3

--------------------------------------------------------------------------------



“Company Equivalent Units” means, with respect to any Equity Securities, Units
with preferences, conversion and other rights (other than voting rights),
restrictions, limitations as to dividends and other distributions,
qualifications and terms and conditions of redemption that are substantially the
same as (or correspond to) the preferences, conversion and other rights,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption of the Equity Securities as appropriate to reflect the
relative rights and preferences of the Equity Securities as to other classes and
series of Equity Securities as the Company Equivalent Units would have as to
Units corresponding to such other classes and series of Equity Securities, but
not as to matters such as voting for members of the board of directors of INC
that are not applicable to the Company. For the avoidance of doubt, the voting
rights, redemption rights and rights to Transfer Company Equivalent Units need
not be similar to the rights of the corresponding Equity Securities; provided,
however, with respect to redemption rights, the terms of Company Equivalent
Units must be such so that the Company complies with Section 3.06.
“Company Interest” means an ownership interest in the Company held by a Member
and includes any and all benefits to which the holder of a Company Interest may
be entitled as provided in this Agreement, together with all obligations of that
Person to comply with the terms and provisions of this Agreement. There may be
one or more classes or series of Company Interests. A Company Interest shall be
expressed as a number of Units.
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract, or otherwise.
“Cut-Off Date” means the fifth (5th) Business Day after the Managing Member's
receipt of a Notice of Redemption.
“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of the Person for borrowed money or for the deferred purchase price
of property or services; (ii) all amounts owed by the Person to banks or other
Persons in respect of reimbursement obligations under letters of credit, surety
bonds and other similar instruments guaranteeing payment or other performance of
obligations by the Person; (iii) all indebtedness for borrowed money or for the
deferred purchase price of property or services secured by any lien on any
property owned by the Person, to the extent attributable to the Person’s
interest in that property, even though the Person has not assumed or become
liable for the payment thereof; and (iv) obligations of the Person as lessee
under capital leases.
“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del.L. §
18-101, et seq.
“Disputes” has the meaning set forth in Section 16.09(c).
“Distribution” means each distribution made by the Company to a Member with
respect to that Member’s Units, whether in cash, property or securities of the
Company and whether by liquidating distribution or otherwise; provided, however,
that none of the following shall be a Distribution: (a) any recapitalization
that does not result in the distribution of cash or property to Members or any
exchange of securities of the Company, and any subdivision (by Unit split or
otherwise) or any combination (by reverse Unit split or otherwise) of any
outstanding Units, (b) any payment treated as a “guaranteed payment” for
purposes of Section 707 of the Code or (c) any other payment made by the Company
to a Member that is not properly treated as a “distribution” for purposes of
Sections 731, 732, or 733 or other applicable provisions of the Code.


4

--------------------------------------------------------------------------------



“Distribution Tax Rate” means the combined federal and applicable state income
tax rates based on the assumption that each Member is an individual or, if a
greater amount of tax would result, a corporation, resident in the U.S. state
that would result in the greatest amount of tax, subject to the maximum federal
and applicable state income tax rates, as reasonably determined by the Managing
Member.
“Effective Time” has the meaning set forth in Section 16.14.
“Equity Plan” means any stock or equity purchase plan, restricted stock or
equity plan or other similar equity compensation plan now or hereafter adopted
by the Company or INC, pursuant to which options to purchase Class A Common
Shares are granted or grants of, or in respect of, Class A Common Shares are
made.
“Equity Securities” means (a) Shares and (b) New Securities.
“Event of Withdrawal” means the expulsion, bankruptcy or dissolution of a Member
or the occurrence of any other event that terminates the continued membership of
a Member in the Company.  For the avoidance of doubt, “Event of Withdrawal”
shall not include an event that (a) terminates the existence of a Member for
income tax purposes (including, without limitation, (i) a change in entity
classification of a Member under Treasury Regulations Section 301.7701-3,
(ii) termination of a partnership pursuant to Code Section 708(b)(1)(B), (iii) a
sale of assets by, or liquidation of, a Member pursuant to an election under
Code Sections 336 or 338, or (iv) merger, severance, or allocation within a
trust or among sub-trusts of a trust that is a Member) but that (b) does not
terminate the existence of the Member under applicable state Law (or, in the
case of a trust that is a Member, does not terminate the trusteeship of the
fiduciaries under the trust with respect to all the Company Interests of the
trust that is a Member).
“Exchange Act” means the Securities Exchange Act of 1934 and applicable
rules and regulations thereunder, and any successor to that statute, rules or
regulations.
“Executive Officer” means, with respect to a Person, that Person's president,
principal financial officer, principal accounting officer (or, if there is no
such accounting officer, the controller), any vice-president of that Person in
charge of a principal business unit, division or function (such as sales,
administration or finance) or any other officer of that Person who performs a
significant policy-making function.
“Fair Market Value” means, with respect to any asset, its fair market value
determined according to Article XV.
“Federal Funds Rate” means for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of one percent
(1%)) equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, however, that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day.
“Fiscal Period” means any interim accounting period within a Taxable Year
established by the Company and which is permitted or required by Section 706 of
the Code.


5

--------------------------------------------------------------------------------



“Fiscal Year” means the Company’s annual accounting period established pursuant
to Section 8.02.
“Founder” means each of Barry M. Portnoy and Adam D. Portnoy.
“Governmental Entity” means (a) the United States of America, (b) any other
sovereign nation, (c) any state, province, district, territory or other
political subdivision of (a) or (b) of this definition, including any county,
municipal or other local subdivision of the foregoing, or (d) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government on behalf of (a), (b) or (c) of this definition.
“Immediate Family Member” as used to indicate a relationship with any
individual, means (x) any child, stepchild, parent, stepparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, and any other individual (other than a tenant or employee), which
other individual is sharing the household of that individual or (y) a trust, the
beneficiaries of which are the individual and/or any Immediate Family Member of
that individual.
“INC” means The RMR Group Inc., a Maryland corporation, together with its
successors and permitted assigns.
“Incapacity” or “Incapacitated” means, (a) as to any Member who is an
individual, death, total physical disability or entry by a court or arbitration
panel of competent jurisdiction determining the Member to be incompetent to
manage his or her person or his or her estate; (b) as to any Member that is a
corporation or limited liability company, the filing of articles of dissolution
or articles of cancellation, respectively, or the revocation of its charter or
other equivalent formation document; (c) as to any Member that is a partnership,
the dissolution and commencement of winding up of the partnership; (d) as to any
Member that is an estate, the distribution by the fiduciary of the estate’s
entire interest in the Company; (e) as to any trustee of a trust that is a
Member, the termination of the trust (but not the substitution of a new
trustee); or (f) as to any Member, the bankruptcy of that Member.
“Indemnified Person” has the meaning set forth in Section 7.03(a).
“Law” means any law, statute, ordinance, rule, regulation, directive, code or
order enacted, issued, promulgated, enforced or entered by any Governmental
Entity.
“LLC Employee” means an employee of the Company or any Subsidiary of the
Company, in each case acting in that capacity.
“Losses” means items of Company loss or deduction determined according to
Section 5.01(b).
“Majority Consent of the Members” means the approval of Members holding a
majority of the combined voting power of the Units held by all Members, voting
as a single class, by written consent or at a meeting of Members pursuant to
Section 7.04.
“Majority Consent of the Non-Managing Members” means the approval of
Non-Managing Members holding a majority of the combined voting power of the
Units held by all Non-Managing Members, voting as a single class, by written
consent or at a meeting of Members pursuant to Section 7.04.


6

--------------------------------------------------------------------------------



“Managing Member” means (a) prior to the Effective Time, the Original Member and
(b) from and after the Effective Time, INC, or any successor Managing Member
designated as such pursuant to this Agreement, and, in each case that has not
ceased to be a managing member pursuant to this Agreement.
“Market Price” means, with respect to a Class A Common Share as of a specified
date, the last sale price per Class A Common Share, regular way, or if no such
sale took place on that day, the average of the closing bid and asked prices per
Class A Common Share, regular way, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on the Stock Exchange or, if Class A Common Share are not
listed or admitted to trading on any national securities exchange, the last
quoted price, or, if not so quoted, the average of the high bid and low asked
prices in the over-the-counter market, as reported by the National Association
of Securities Dealers, Inc. Automated Quotation System or, if that system is no
longer in use, the principal other automated quotation system that may then be
in use or, if Class A Common Shares are not quoted by any such organization, the
average of the closing bid and asked prices as furnished by a professional
market maker making a market in Class A Common Shares selected by INC or, in the
event that no trading price is available for the Class A Common Shares, the fair
market value of a Class A Common Share, as determined in good faith by INC.
“Maryland Act” means the Maryland Limited Liability Company Act, as amended from
time to time.
“Member” means, as of any date of determination, (a) each of the members named
on the Schedule of Members and (b) any Person admitted to the Company as a
Substituted Member or Additional Member in accordance with Article XII, but in
each case only so long as the Person is shown on the Company’s books and records
as the owner of one or more Units.
“New Securities” means (a) excluding any Shares or any grant under an Equity
Plan, any rights, options, warrants or convertible or exchangeable securities
that entitle the holder thereof to subscribe for or purchase, convert the
securities into or exchange the securities for, Shares or (b) any Debt issued by
INC that provides any of the rights described in clause (a).
“Net Loss” means, with respect to a Taxable Year (or Fiscal Period), the excess
if any, of Losses for that Taxable Year (or Fiscal Period) over Profits for that
Taxable Year (or Fiscal Period), excluding Profits and Losses specially
allocated pursuant to Section 5.03 and Section 5.04.
“Net Profit” means, with respect to a Taxable Year (or Fiscal Period), the
excess if any, of Profits for that Taxable Year (or Fiscal Period) over Losses
for that Taxable Year (or Fiscal Period), excluding Profits and Losses specially
allocated pursuant to Section 5.03 and Section 5.04.
“Non-Managing Member” means a Member other than the Managing Member.
“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit A.
“Officer” has the meaning set forth in Section 6.01(b).
“Optionee” means a Person to whom a stock option is granted under any Equity
Plan.
“Original Agreement” has the meaning set forth in the recitals to this
Agreement.
“Original Interests” has the meaning set forth in the recitals to this
Agreement.


7

--------------------------------------------------------------------------------



“Original Member” has the meaning set forth in the recitals to this Agreement.
“Paired Interest” means one Class A Unit together with one Class B-2 Common
Share. The reference to Class A Units in this definition shall be deemed to
include any security, securities or other property of the Company which may be
issued in respect of, in exchange for or in substitution of Class A Units by
reason of stock or unit split, reverse stock or unit split, stock or unit
dividend or distribution, combination, reclassification, reorganization,
recapitalization, merger, exchange (other than a Redemption) or other
transaction. The reference to Class B-2 Common Shares in this definition shall
be deemed to include any security, securities or other property of the Company
which may be issued in respect of, in exchange for or in substitution of Class
B-2 Common Shares by reason of stock or unit split, reverse stock or unit split,
stock or unit dividend or distribution, combination, reclassification,
reorganization, recapitalization, merger, exchange or other transaction.
Notwithstanding the foregoing, no Class A Unit or Class B-2 Common Share owned
by INC or its direct or indirect wholly-owned Subsidiary shall comprise a Paired
Interest.
“Percentage Interest” means, with respect to each Member, (i) as to Company
Common Units, the fraction, expressed as a percentage, the numerator of which is
the aggregate number of Company Common Units held by the Member and the
denominator of which is the total number of Company Common Units held by all
Members, and (ii) as to any other class or series of Company Interests, the
fraction, expressed as a percentage, the numerator of which is the aggregate
number of Units of that class or series held by the Member and the denominator
of which is the total number of Units of that class or series held by all
Members. If not otherwise specified, “Percentage Interest” shall be deemed to
refer to Company Common Units.
“Permitted Transfer” means any of the following:
(a)
the Transfer of any Paired Interest to one or more Permitted Transferees, or the
subsequent Transfer of any Paired Interest by any such transferee to the
Original Member or one or more other Permitted Transferees;

(b)
a pledge of a Paired Interest that creates a security interest in the pledged
Paired Interest pursuant to a bona fide loan or indebtedness transaction, in
each case with a third party lender that makes the loan in the ordinary course
of its business, so long as the Original Member or one or more Permitted
Transferees, as the case may be, continue to exercise exclusive voting control
over the pledged Paired Interest; provided, however, that a foreclosure on the
pledged Paired Interest or other action that would result in a Transfer of the
pledged Paired Interest to the pledgee shall not be a “Permitted Transfer”
within the meaning of this paragraph (b) of this definition unless the pledgee
is a Permitted Transferee; provided further, however, that the pledgee may, if
authorized by the terms of the pledge, Redeem the Class A Unit(s) that
comprise(s) the pledged Paired Interest(s) pursuant to, and in accordance with,
Article XI;



8

--------------------------------------------------------------------------------



(c)
the existence or creation of a power of appointment or authority that may be
exercised with respect to a Paired Interest or held by a trust; provided,
however, that the Transfer of the Paired Interest upon the exercise of the power
of appointment or authority to someone other than a Permitted Transferee shall
not be a “Permitted Transfer” within the meaning of this paragraph (c) of this
definition;

(d)
any Transfer of Paired Interests by will or pursuant to the Laws of descent and
distribution by any individual described in paragraphs (b) or (c) of the
definition of “Permitted Transferee”; or

(e)
any Transfer of Paired Interests approved in advance by the Board of Directors
of the Managing Member in its sole discretion;

provided, however, that, with respect to paragraphs (a), (b), (c) or (d) of this
definition, it shall be a condition precedent to any Transfer of any Unit that
constitutes a portion of a Paired Interest that, concurrently with such
Transfer, such transferring Member shall also effect an equivalent Transfer to
the transferee of the Equity Security of INC constituting the remainder of such
Paired Interest.
“Permitted Transferee” means any of the following:
(a)
INC or any of its Subsidiaries;

(b)
any Founder or an Immediate Family Member of a Founder or any of their
respective lineal descendants;

(c)
any Qualifying Employee, an Immediate Family Member of that Qualifying Employee
or any of their respective lineal descendants; or

(d)
any entity Controlled by the Original Member or by any Person or Persons
referenced in paragraph (b) or (c) of this definition; provided, however, an
entity Controlled by any Person referenced in paragraph (b) or (c) of this
definition shall only remain a Permitted Transferee for as long as such entity
is Controlled by such Person.

For purposes of this definition, “lineal descendants” shall not include
individuals adopted after attaining the age of eighteen (18) years and such
adopted individual's descendants.
“Person” means an individual or any corporation, partnership, limited liability
company, trust, unincorporated organization, association, joint venture or any
other organization or entity, whether or not a legal entity.
“pro rata” and other terms with similar meanings, when used in the context of a
number of Units of the Company relative to other Units, means as amongst an
individual class of Units, pro rata based upon the number of the Units within
the class of Units and, as amongst multiple classes of Units, pro rata based
upon the total number of Units among those classes.
“Proceeding” means any suit, action, proceeding, arbitration, mediation, audit,
hearing, inquiry or, to the knowledge of the Person in question, investigation
(in each case, whether civil, criminal, administrative, investigative, formal or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Entity.
“Profits” means items of Company income and gain determined according to Section
5.01(b).


9

--------------------------------------------------------------------------------



“Qualifying Employee” means, with respect to any Transfer, any employee of the
Company or INC or any of their respective Subsidiaries who, at the time of such
Transfer, is and has been an employee of the Company or INC or any of their
respective Subsidiaries for at least thirty-six (36) months.
“Recapitalization” means the matters set forth in Section 3.03.
“Redemption” has the meaning set forth in Section 11.01(a).
“Regulatory Allocations” has the meaning set forth in Section 5.03(h).
“Rights” has the meaning set forth in the definition of “Class A Shares Amount”
“Rules” has the meaning set forth in Section 16.09(c).
“Schedule of Members” has the meaning set forth in Section 3.01(b).
“SDAT” means the State Department of Assessments and Taxation of Maryland.
“SEC” means the U.S. Securities and Exchange Commission, including any
governmental body or agency succeeding to the functions thereof.
“Securities Act” means the U.S. Securities Act of 1933 and applicable rules and
regulations thereunder, and any successor to that statute, rules or regulations.
“Share” means a share of any class or series of stock of INC now or hereafter
authorized.
“Specified Redemption Date” means the later of (a) tenth (10th) Business Day
after the receipt by the Managing Member of a Notice of Redemption and (b) the
first Business Day after the date of expiration or termination of the applicable
waiting period, if any, under the Hart-Scott-Rodino Antitrust Improvements Act
of 1976.
“Stock Exchange” means the national securities exchange, as defined under the
Exchange Act, on which the Class A Common Shares are principally traded.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of the voting power of the voting interests thereof are at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof,
references to a “Subsidiary” of the Company shall be given effect only at such
times that the Company has one or more Subsidiaries, and, unless otherwise
indicated, the term “Subsidiary” refers to a Subsidiary of the Company.
“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 12.01.
“Tax Distribution Date” has the meaning set forth in Section 4.01(c).
“Tax Distributions” has the meaning set forth in Section 4.01(c).


10

--------------------------------------------------------------------------------



“Tax Matters Partner” has the meaning set forth in Section 9.03.
“Tax Receivable Agreement” means the Tax Receivable Agreement, dated as the date
hereof, by and between INC, the Company and the Original Member (together with
any joinder thereto from time to time by any successor or assign to any party to
that agreement).
“Taxable Year” means the Company’s accounting period for U.S. federal income tax
purposes determined pursuant to Section 9.02.
“Tendered Units” has the meaning set forth in Section 11.01(a).
“Tendering Party” has the meaning set forth in Section 11.01(a).
“Transaction Agreements” means, collectively, (a) the transaction agreement
entered into as of the date hereof by and among the Company, INC, the Original
Member and Government Properties Income Trust, (b) the transaction agreement
entered into as of the date hereof by and among the Company, INC, the Original
Member and Hospitality Properties Trust, (c) the transaction agreement entered
into as of the date hereof by and among the Company, INC, the Original Member
and Select Income REIT, and (d) the transaction agreement entered into as of the
date hereof by and among the Company, INC, the Original Member and Senior
Housing Properties Trust.
“Transfer” means any sale, assignment, bequest, conveyance, devise, gift
(outright or in trust), pledge, encumbrance, hypothecation, mortgage, exchange,
transfer or other disposition (whether directly or indirectly, whether with or
without consideration and whether voluntarily or involuntarily or by operation
of Law) of (a) any interest (legal or beneficial) in any Units or (b) any equity
or other interest (legal or beneficial) in any Member if substantially all of
the assets of that Member consist solely of Units; provided, however, that the
term “Transfer” does not include (w) any Redemption of Class A Units pursuant to
Article XI, (x) any redemption of Units pursuant to any Unit Designation, (y)
any revocable proxy granted by a Member or (z) any exercise of rights by an
executor, administrator, trustee, committee, guardian, conservator or receiver
of a Non-Managing Member pursuant to, and in accordance with, Section 10.01(c).
“Treasury Regulations” means the final, temporary, and proposed regulations
under the Code promulgated from time to time (including corresponding provisions
and succeeding provisions) as in effect for the relevant taxable period.
“Unit” means a Company Interest of a Member in the Company representing a
fractional part of the Company Interests of all Members as may be established by
the Managing Member from time to time in accordance with Section 3.05, including
Class B Units and Class A Units; provided, however, that any class or group of
Units issued shall have the relative rights, powers and duties set forth in this
Agreement, and the Company Interest represented by that class or group of Units
shall be determined in accordance with those relative rights, powers and duties.
“Unit Designation” has the meaning set forth in Section 3.05(a).
“Valuation Date” means (a) as to any redemption pursuant to Article XI, the date
of receipt by the Managing Member of a Notice of Redemption pursuant to Section
11.01 and (b) otherwise, another date as specified herein, or, in the case of
(a) or (b), if that date is not a Business Day, the immediately preceding
Business Day.


11

--------------------------------------------------------------------------------



“Value” means, on any Valuation Date, with respect to a Class A Common Share,
the average of the daily Market Prices for ten (10) consecutive trading days
immediately preceding the Valuation Date (except that the Market Price for the
trading day immediately preceding the date of exercise of a stock option under
any Equity Plan shall be substituted for the average of the daily Market Prices
for purposes of Section 3.08).
ARTICLE II


ORGANIZATIONAL MATTERS


Section 2.01 Formation of Company. The Company was formed on September 27, 2001
pursuant to the provisions of the Delaware Act. On June 5, 2015, the Company was
converted to a Maryland limited liability company by filing the Articles and
articles of conversion with the SDAT and a certificate of conversion with the
Secretary of State of the State of Delaware.


Section 2.02 Operating Agreement. The Members hereby execute this Agreement for
the purpose of establishing the affairs of the Company and the conduct of its
business in accordance with the provisions of the Maryland Act. The Members
hereby agree that during the term of the Company set forth in Section 2.06 the
rights and obligations of the Members with respect to the Company will be
determined in accordance with the terms and conditions of this Agreement and the
Maryland Act. On any matter upon which this Agreement is silent, the Maryland
Act shall control. No provision of this Agreement shall be in violation of the
Maryland Act and, to the extent any provision of this Agreement is in violation
of the Maryland Act, the provision shall be void and of no effect to the extent
of the violation without affecting the validity of the other provisions of this
Agreement; provided, however, that where the Maryland Act provides that a
provision of the Maryland Act shall apply “unless otherwise provided in a
limited liability company agreement” or words of similar effect, the provisions
of this Agreement shall in each instance control; provided further, that
notwithstanding the foregoing, Sections 4A-702 and 4A-705 of the Maryland Act
shall not apply or be incorporated into this Agreement.


Section 2.03 Name. The name of the Company shall be “The RMR Group LLC.” The
Managing Member may change the name of the Company at any time and from time to
time, and shall notify the Members of any such change. The Company may also
conduct the Company’s business under its name or any other name or names deemed
advisable by the Managing Member.


Section 2.04 Purpose; Powers. The nature of the business or purposes to be
conducted or promoted by the Company is to engage in such activities as are
permitted under applicable Law (including the Maryland Act) and determined from
time to time by the Managing Member in accordance with the terms and conditions
of this Agreement. Subject to the limitations set forth in this Agreement, the
Company shall possess, and may exercise, all of the powers and privileges
granted to it by the Maryland Act, by any other applicable Law or by this
Agreement, together with all powers incidental thereto, so far as those powers
are necessary or convenient to the conduct, promotion or attainment of the
purpose of the Company.


Section 2.05 Principal Office. The principal office of the Company shall be at
Two Newton Place, 255 Washington Street, Newton, Massachusetts 02458, or such
other place as the Managing Member may from time to time designate. The Company
may have such other offices as the Managing Member may designate from time to
time. The address of the principal office of the Company in the State of
Maryland shall be c/o CSC-Lawyers Incorporating Service Company, 7 St. Paul
Street, Suite 820, Baltimore, Maryland 21202, and the resident agent for service
of process on the Company in the State of Maryland


12

--------------------------------------------------------------------------------



shall be CSC-Lawyers Incorporating Service Company, 7 St. Paul Street, Suite
820, Baltimore, Maryland 21202. The Managing Member may from time to time change
the Company’s resident agent and principal office in the State of Maryland.


Section 2.06 Term. The term of the Company commenced upon the filing of the
certificate of formation in accordance with the Delaware Act on September 27,
2001 and shall continue until dissolution of the Company in accordance with the
provisions of Article XIV. Notwithstanding the dissolution of the Company, the
existence of the Company shall continue until termination pursuant to this
Agreement or as otherwise provided in the Maryland Act.


Section 2.07 No State-Law Partnership. The Members intend that the Company not
be a partnership (including a limited partnership) or joint venture, and that no
Member be a partner or joint venturer of any other Member by virtue of this
Agreement, for any purposes other than as set forth in the last sentence of this
Section 2.07, and neither this Agreement nor any other document entered into by
the Company or any Member relating to the subject matter hereof shall be
construed to suggest otherwise. The Members intend that the Company shall be
treated as a partnership for U.S. federal and, if applicable, state or local
income tax purposes, and that each Member and the Company shall file all tax
returns and shall otherwise take all tax and financial reporting positions in a
manner consistent with this treatment.


Section 2.08 Certificates; Filings. The Managing Member may execute and file any
duly authorized amendments to the Articles from time to time in a form
prescribed by the Maryland Act. The Managing Member shall also cause to be made,
on behalf of the Company, such additional filings and recordings as the Managing
Member shall deem necessary or advisable. If requested by the Managing Member,
the Members shall promptly execute all certificates and other documents
consistent with the terms of this Agreement necessary for the Managing Member to
accomplish all filing, recording, publishing and other acts as may be
appropriate to comply with all requirements for (a) the formation and operation
of a limited liability company under the Laws of the State of Maryland, (b) if
the Managing Member deems it advisable, the operation of the Company as a
limited liability company in all jurisdictions where the Company proposes to
operate and (c) all other filings required to be made by the Company.


ARTICLE III


MEMBERS; UNITS; CAPITALIZATION


Section 3.01 Members.


(a)The Original Member previously was admitted as a Member and shall remain a
Member of the Company upon the Effective Time. INC shall be deemed admitted as a
Member of the Company as of the Effective Time.
(b)The Company shall maintain a schedule setting forth for each Member: (i) the
name and address of the Member; (ii) the aggregate number of outstanding Units
and the number and class of Units held by the Member; (iii) the aggregate amount
of cash Capital Contributions that has been made by the Member with respect to
the Member's Units; and (iv) the Fair Market Value of any property other than
cash contributed by the Member with respect to the Member's Units (including, if
applicable, a description and the amount of any liability assumed by the Company
or to which contributed property is subject) (such schedule, the “Schedule of
Members”). The applicable Schedule of Members in effect as of the Effective Time
is set forth as Schedule 1. The Managing Member shall from time to time update


13

--------------------------------------------------------------------------------



the Schedule of Members as necessary to accurately reflect the information
therein, including as a result of any sales, exchanges or other Transfers, or
any redemptions, issuances or similar events involving Units. Any reference in
this Agreement to the Schedule of Members shall be deemed to be a reference to
the Schedule of Members as in effect from time to time. The Schedule of Members
shall be the definitive record of ownership of each Unit and all relevant
information with respect to each Member. The Company shall be entitled to
recognize the exclusive right of a Person registered on its records as the owner
of Units for all purposes and shall not be bound to recognize any equitable or
other claim to or interest in Units on the part of any other Person, whether or
not it shall have express or other notice thereof, except as otherwise provided
by the Maryland Act.


Section 3.02 Authorized Units.


(a)Company Interests shall be represented by Units. Immediately after the
Effective Time, the Company shall have two authorized classes of Units,
designated "Class A Units" and "Class B Units," respectively. Class A Units and
Class B Units shall have the same right to allocations and distributions
authorized under this Agreement. Each holder of Class A Units shall be entitled
to one (1) vote per Class A Unit, and each holder of Class B Units shall be
entitled to one (1) vote per Class B Unit, respectively, on all matters upon
which Members have the right to vote under this Agreement, voting as a single
class, but which, in the case of the holders of Class A Units, shall be limited
for the purposes of the Class A Units to the matters specified in Sections
10.02, 12.03, 14.01 and 16.02.


Section 3.03 Recapitalization.


(a)Immediately prior to the Effective Time, all Original Interests that were
issued and outstanding and held by the Original Member prior to the execution
and effectiveness of this Agreement are hereby canceled and 30,000,000 Class A
Units are hereby issued to the Original Member in exchange therefor.
(b)Fees for business management, property management or advisory services
provided by the Company for periods prior to the date on which the Effective
Time occurs will be paid to the Original Member and the Original Member shall
pay or reimburse the Company for all liabilities, costs and expenses in respect
of such services. If the Company receives payment of any Incentive Fee in
respect of 2015, the Company shall promptly pay to the Original Member, an
amount equal to its pro rata share of such Incentive Fee based on the number of
months elapsed up to the Effective Time.
(c)If the Company is obligated, pursuant to Section 11 of a Business Management
Agreement, to return any Incentive Fee or portion thereof that the Company
received prior to the Effective Time or that the Company paid to the Original
Member pursuant to Section 3.03(b), the Original Member shall promptly deliver
to the Company, at the Original Member’s election, either the common shares or
cash that the Company is obligated to deliver pursuant to Section 11 of the
Business Management Agreement with respect thereto. The term “Incentive Fee”
shall have the meaning set forth in the Business Management Agreements.


14

--------------------------------------------------------------------------------



(d)For the avoidance of doubt, any payment by the Company pursuant to Section
3.03(b) shall not be deemed a Distribution or otherwise affect the allocations
of the Members under this Agreement, and any payment made by the Original Member
pursuant to Section 3.03(b) shall not be deemed a Capital Contribution or
otherwise affect the allocations of the Members under this Agreement. Any such
payment shall not be deemed to be an asset or liability of the Company for U.S.
federal income tax purposes and shall instead be considered property or
liability, as applicable, of the Original Member.


Section 3.04 INC’s Contribution.


(a)Following the Recapitalization, at the Effective Time and in the order
contemplated by the Transaction Agreements, (a) INC will contribute to the
Company $11,520,000 in cash in exchange for the issuance to it by the Company of
1,000,000 Class B Units, (b) INC will purchase from the Original Member
15,000,000 Class A Units issued to the Original Member pursuant to Section
3.03(a), (c) INC will be deemed admitted to the Company as a Member, and (d) the
Company’s books and records and the Schedule of Members will be updated to
reflect INC as the owner of 15,000,000 Class A Units and 1,000,000 Class B
Units. Pursuant to the Transaction Agreements, at the Effective Time, INC will
issue to the Original Member 15,000,000 Class B-2 Common Shares. These
15,000,000 Class B-2 Common Shares and the 15,000,000 Class A Units held by the
Original Member at the Effective Time shall constitute Paired Interests for
purposes of this Agreement.


Section 3.05 Issuance of Additional Units.


(a)Subject to the provisions of this Article III, the Managing Member shall have
the right to cause the Company to issue or create and issue at any time after
the date hereof, additional Company Interests in the form of Units, at any time
and from time to time, in one or more classes, or one or more series of any such
classes, with such designations, preferences, conversion or other rights, voting
powers, restrictions, rights to distributions, qualifications and terms and
conditions of redemption (including rights that may be senior to or otherwise
entitled to preference over existing Company Interests) as are set forth in a
written document thereafter attached to and made an exhibit to this Agreement,
which exhibit shall be an amendment to this Agreement and shall be incorporated
herein by reference (each, a “Unit Designation”), provided they are
substantially equivalent to the additional Equity Securities issued from time to
time by INC. Upon the issuance of any additional Units, the Company shall amend
the Schedule of Members and the books and records of the Company as appropriate
to reflect the issuance.
(b)Except pursuant to a subdivision or combination of the Units referred to in
Section 3.05(d), no additional Units shall be issued to INC unless (i) (A) the
additional Units are (x) Class A Units issued in connection with an issuance of
Class A Common Shares, (y) Class B Units issued in connection with an issuance
of Class B-1 Common Shares or (z) Company Equivalent Units (other than Company
Common Units) issued in connection with an issuance of Equity Securities (other
than Common Shares) and (B) subject to the proviso in Section 3.05(c) with
respect to expenses or other obligations of INC, INC contributed to the Company
the cash proceeds or other consideration received by it, if any, in connection
with the issuance of Equity Securities or (ii) the additional Units are issued
upon the conversion, redemption or exchange of Debt, Units or other securities
issued by the Company.
(c)INC shall not issue any additional Equity Securities unless INC contributes
the cash proceeds or other consideration received, if any, from the issuance of
the additional Equity Securities including from the exercise of the rights
contained in any additional New Securities to the Company in exchange for (x) in
the case of an issuance of Class A Common Shares, Class A Units, (y) in


15

--------------------------------------------------------------------------------



the case of an issuance of Class B-1 Common Shares, Class B Units or (z) in the
case of an issuance of Equity Securities (other than Common Shares), Company
Equivalent Units; provided, however, that if INC issues any Equity Securities
some or all of the net proceeds of which are to be used to fund expenses or
other obligations of INC for which INC would be permitted to be reimbursed
pursuant to Section 6.04, then INC shall not be required to transfer any such
proceeds to the Company to the extent the proceeds are used or will be used to
fund those expenses or obligations. In consideration of the receipt by the
Company of the proceeds or other consideration received in respect of any such
issuance, the Company shall pay INC's expenses associated with the issuance,
including any underwriting discounts or commissions. If INC issues any
additional Equity Securities, the Company shall, pursuant to and, in accordance
with, this Section 3.05(c) without any further act, approval or vote of any
Member, issue a number of the corresponding Company Equivalent Units to INC
equal to the number of Equity Securities so issued.
(d)The Company shall not in any manner effect any subdivision (by any stock
split, stock dividend, reclassification, recapitalization or otherwise) or
combination (by reverse stock split, reclassification, recapitalization or
otherwise) of the outstanding Units unless accompanied by an identical
subdivision or combination, as applicable, of the corresponding outstanding
Equity Securities, with corresponding changes made with respect to any other
exchangeable or convertible securities. INC shall not in any manner effect any
subdivision (by any stock split, stock dividend, reclassification,
recapitalization or otherwise) or combination (by reverse stock split,
reclassification, recapitalization or otherwise) of the outstanding Equity
Securities unless accompanied by an identical subdivision or combination, as
applicable, of the corresponding outstanding Units, with corresponding changes
made with respect to any other exchangeable or convertible securities. For the
avoidance of doubt, (i) Class B-1 Common Shares shall be deemed to correspond to
Class B Units and (ii) Class A Common Shares and Class B-2 Common Shares shall
be deemed to correspond to Class A Units.
(e)Notwithstanding anything herein to the contrary, if at any time, the Company
issues Class A Units to a Non-Managing Member, INC shall issue to that Member an
equivalent number of Class B-2 Common Shares and such Class A Units and Class
B-2 Common Shares shall constitute Paired Interests for purposes of this
Agreement.
(f)Except as expressly provided in this Agreement (including in any Unit
Designation), no Person shall have any preemptive, preferential, participation
or similar rights to subscribe for, or acquire, any Company Interest.


Section 3.06 Redemption, Conversion and Exchange.
(a)If, at any time, any Equity Securities are to be redeemed, repurchased or
otherwise acquired (whether by exercise of a put or call, upon forfeiture of any
award granted under any Equity Plan, automatically or by means of another
arrangement) by INC, then, immediately prior to the redemption, repurchase or
acquisition of those Equity Securities, the Company shall redeem, upon the same
terms and for the same price, a number of the corresponding Units held by INC
equal to the number of the Equity Securities redeemed, repurchased or acquired.
(b)If, at any time, any Equity Securities are converted or exchanged into other
Equity Securities, in whole or in part, then a number of the corresponding
Company Equivalent Units held by INC equal to the number of Equity Securities
being so converted or exchanged shall automatically be converted or exchanged,
as the case may be, into that same number of Company Equivalent Units that
correspond to the number of Equity Securities issued in such conversion or
exchange. For the avoidance of doubt, if, at any time, any Class B-1 Common
Shares are converted into Class A Common Shares, in whole or in part, then a
number of the then outstanding Class B Units equal to the number of Class B-1
Common Shares so converted shall automatically be converted into the same number
of Class A Units.


16

--------------------------------------------------------------------------------





Section 3.07 Certificates Representing Units; Lost, Stolen or Destroyed
Certificates; Registration and Transfer of Units.
(a)Units shall not be certificated unless otherwise determined by the Managing
Member. If the Managing Member determines that one or more Units shall be
certificated, each certificate representing such Units shall be signed by or in
the name of the Company, by any two Officers, one of which must be the Chief
Executive Officer or Chief Financial Officer of the Company.  Such certificate
shall be in such form (and shall contain such legends) as the Managing Member
may determine.  Any or all of such signatures on any certificate representing
one or more Units may be a facsimile, engraved or printed, to the extent
permitted by applicable Law.  The Managing Member agrees that it shall not elect
to treat any Unit as a “security” within the meaning of Article 8 of the Uniform
Commercial Code unless thereafter all Units then outstanding are represented by
one or more certificates.
(b)If Units are certificated, the Managing Member may direct that a new
certificate representing one or more Units be issued in place of any certificate
theretofore issued by the Company alleged to have been lost, stolen or
destroyed, upon delivery to the Managing Member of an affidavit of the owner or
owners of such certificate, setting forth such allegation.  The Managing Member
or the transfer agent of the Company, if any, may require the owner of such
lost, stolen or destroyed certificate, or such owner’s legal representative, to
give the Company a bond sufficient to indemnify it against any claim that may be
made against it on account of the alleged loss, theft or destruction of any such
certificate or the issuance of any such new certificate.
(c)Upon surrender to the Company or the transfer agent of the Company, if any,
of a certificate for one or more Units, duly endorsed or accompanied by
appropriate evidence of succession, assignment or authority to transfer, in
compliance with the provisions hereof, the Company shall issue a new certificate
representing one or more Units to the Person entitled thereto, cancel the old
certificate and record the transaction upon its books.  Subject to the
provisions of this Agreement, the Managing Member may prescribe such additional
rules and regulations as it may deem appropriate relating to the issue, Transfer
and registration of Units.


Section 3.08 Equity Plans.
(a)Stock Options Granted to Persons other than LLC Employees.  If at any time or
from time to time, in connection with any Equity Plan, a stock option granted
with respect to Class A Common Shares to a Person other than an LLC Employee is
duly exercised:
(i)INC shall, as soon as practicable after such exercise, make a Capital
Contribution to the Company in an amount equal to the exercise price paid to INC
by such exercising Person in connection with the exercise of such stock option;
and
(ii)Notwithstanding the amount of the Capital Contribution actually made
pursuant to Section 3.08(a)(i), INC shall be deemed to have contributed to the
Company as a Capital Contribution an amount equal to the Value of a Class A
Common Share as of the date of exercise, multiplied by the number of Class A
Common Shares then being issued in connection with the exercise of such stock
option. In exchange for such Capital Contribution, the Company shall issue a
number of Class A Units to INC equal to the number of Class A Common Shares
issued in connection with the exercise of such stock option.
(b)Stock Options Granted to LLC Employees.  If at any time or from time to time,
in connection with any Equity Plan, a stock option granted with respect to
Class A Common Shares to an LLC Employee is duly exercised:


17

--------------------------------------------------------------------------------



(i)INC shall (A) issue to the Optionee the number of Class A Common Shares as
are to be issued to the Optionee in connection with the exercise of the stock
option and (B) make a Capital Contribution to the Company in an amount equal to
any and all proceeds received (from whatever source, but excluding any payment
in respect of payroll taxes or other withholdings) by INC in connection with the
exercise of such stock option. The Company shall issue to INC a number of Class
A Units equal to the number of newly issued Class A Common Shares issued to the
Optionee.
(ii)the following events shall be deemed to have occurred (in lieu of the events
described in Section 3.08(b)(i)): (A) INC shall be deemed to have contributed
cash to the Company in an amount equal to the Value of the Class A Common Shares
as of the date of the exercise of the stock option issued to the Optionee
pursuant to Section 3.08(b)(i) in exchange for a number of Class A Units equal
to the number of Class A Common Shares issued to the Optionee, (B) the Company
shall be deemed to have purchased from INC the number of Class A Common Shares
issued to the Optionee pursuant to Section 3.08(b)(i) for the Value of such
Class A Common Shares as of the date of the exercise of the stock option with
the cash deemed received by the Company pursuant to Section 3.08(b)(ii)(A) and
(C) the Company shall be deemed to transfer to the Optionee (or if the Optionee
is an employee of a Subsidiary, the Company shall be deemed to have transferred
to such Subsidiary, which in turn shall be deemed to transfer to the Optionee)
in connection with the exercise of such stock option, the number of Class A
Common Shares issued pursuant to Section 3.08(b)(i) in exchange for the amount
of proceeds received by INC from such exercising Optionee at the time of such
exercise.
(c)Other Class A Common Shares Issued to LLC Employees.  If at any time or from
time to time, in connection with any Equity Plan (other than in respect of the
exercise of a stock option), any Class A Common Shares are issued to an LLC
Employee (including any Class A Common Shares that are subject to forfeiture in
the event specified vesting conditions are not achieved and any Class A Common
Shares issued in settlement of a restricted stock unit or similar award) in
consideration for services performed for the Company or any Subsidiary:
(i)INC shall issue such number of Class A Common Shares as are to be issued to
such LLC Employee in accordance with the Equity Plan;
(ii)the following events shall be deemed to have occurred: (A) INC shall be
deemed to have sold such shares to the Company (or if the LLC Employee is an
employee of a Subsidiary, to such Subsidiary) for a purchase price equal to the
Value of such shares, (B) the Company (or such Subsidiary) shall be deemed to
have delivered the shares to the LLC Employee, (C) INC shall be deemed to have
contributed the purchase price, if any, to the Company as a Capital
Contribution, and (D) in the case where the LLC Employee is an employee of the
Subsidiary, the Company shall be deemed to have contributed such amount to the
capital of the Subsidiary; and
(iii)the Company shall issue to INC a number of Class A Units equal to the
number of newly issued Class A Common Shares in consideration for a deemed
Capital Contribution in an amount equal to (x) such number of newly issued Class
A Units, multiplied by (y) the Value of a Class A Common Share.


18

--------------------------------------------------------------------------------



(d)Other Class A Common Shares Issued to Persons other than LLC Employees.  If
at any time or from time to time, in connection with any Equity Plan (other than
in respect of the exercise of a stock option), any Class A Common Shares are
issued to a Person other than an LLC Employee (including any Class A Common
Shares that are subject to forfeiture in the event specified vesting conditions
are not achieved and any Class A Common Shares issued in settlement of a
restricted stock unit or similar award) in consideration for services performed
for INC, the Company or any Subsidiary:
(i)INC shall issue such number of Class A Common Shares as are to be issued to
such Person in accordance with the Equity Plan; and
(ii)INC shall be deemed to have contributed the Value of such Class A Common
Shares to the Company as a Capital Contribution, and the Company shall issue to
INC a number of newly issued Class A Units equal to the number of newly issued
Class A Common Shares.
(e)Future Stock Incentive Plans.  Nothing in this Agreement shall be construed
or applied to preclude or restrain INC from adopting, modifying or terminating
stock incentive plans for the benefit of employees, directors or other business
associates of INC, the Company or any of their respective Affiliates. The
Members acknowledge and agree that, in the event that any such plan is adopted,
modified or terminated by INC, amendments to this Section 3.08 may become
necessary or advisable and that any approval or consent to any such amendment
shall be deemed granted by each Member.


Section 3.09 Additional Funds and Capital Contributions.


(a)General. The Managing Member may, at any time and from time to time,
determine that the Company requires additional funds (“Additional Funds”) for
the acquisition or development of additional assets, for the redemption of Units
or for such other purposes as the Managing Member may determine. Additional
Funds may be obtained by the Company, at the election of the Managing Member, in
any manner provided in, and in accordance with, the terms of this Section 3.09
without the approval of any other Member.
(b)Additional Capital Contributions. The Company may obtain any Additional Funds
by accepting Capital Contributions from any Member or other Persons. In
connection with any such Capital Contribution (of cash or property), the
Managing Member is hereby authorized to cause the Company from time to time to
issue additional Units (as set forth in Section 3.05) in consideration therefor
and the Percentage Interests of the Members shall be adjusted to reflect the
issuance of such additional Units. Except as required by applicable Law or, with
respect to INC, this Agreement, Members shall have no obligation or, except with
the prior written consent of the Managing Member, right to make any other
Capital Contributions to the Company.
(c)Loans by the Managing Member. The Company may obtain any Additional Funds by
causing the Company to incur Debt from the Managing Member; provided, however,
that the Company shall not incur any such Debt if any Member would be personally
liable for the repayment of such Debt (unless such Member otherwise agrees).
Loans by the Managing Member to the Company shall not be considered Capital
Contributions.
(d)Loans by Third Parties and Non-Managing Members. The Company may obtain any
Additional Funds by causing the Company to incur Debt to any Person (other than,
except as contemplated by Section 3.09(c), the Managing Member) upon such terms
as the Managing Member determines appropriate, in its sole discretion, including
making such Debt convertible, redeemable or


19

--------------------------------------------------------------------------------



exchangeable for Units; provided, however, that the Company shall not incur any
such Debt if any Member would be personally liable for the repayment of such
Debt (unless such Member otherwise agrees). Loans by Members to the Company
shall not be considered Capital Contributions. Except as required by applicable
Law, Members shall have no obligation or, except with the prior written consent
of the Managing Member, right to make loans to the Company.


Section 3.10 No Withdrawal.  No Person shall be entitled to withdraw any part of
such Person’s Capital Contribution or Capital Account or to receive any
Distribution from the Company, except as expressly provided in this Agreement.


Section 3.11 Rights of Creditor. Except to the extent required by applicable
statute, no Company Interest (including any economic interest of the Company)
shall be subject to foreclosure, even if it shall be proven that distributions
under a charging order obtained by a creditor will not pay the creditor within a
reasonable period of time. The capital needs, operating expenses and reserves of
the Company shall all be taken into account when determining the time period
that is reasonable.


ARTICLE IV


DISTRIBUTIONS


Section 4.01 Distributions.


(a)Ordinary Distributions. To the extent permitted by applicable Law and
hereunder, Distributions to Members may be declared by the Managing Member out
of funds or property in such amounts and on such terms (including the payment
dates of such Distributions) as the Managing Member shall determine using such
record date as the Managing Member may designate; such Distributions shall be
made to the Members as of the close of business on such record date, subject to
any Unit Designation and Section 4.01(b), on a pro rata basis in accordance with
each Member’s Percentage Interest as of the close of business on such record
date; provided, however, that the Company shall have the obligation to make
Distributions as set forth in Sections 4.01(c) and Article XIV; and provided
further that, notwithstanding any other provision herein to the contrary, no
Distributions shall be made to any Member to the extent such Distribution would
render the Company insolvent. For purposes of the foregoing sentence, insolvency
means the inability of the Company to meet its payment obligations when due as
determined by the Managing Member in its sole discretion. Promptly following the
designation of a record date and the declaration of a Distribution pursuant to
this Section 4.01(a), the Managing Member shall give notice to each Member of
the record date, the amount and the terms of the Distribution and the payment
date thereof.
(b)Distributions to INC. Notwithstanding the foregoing in this Section 4.01, the
Managing Member, in its sole discretion, may authorize that cash be paid to INC
(which payment shall be made without pro rata distributions to the other
Members) in exchange for the redemption, repurchase or other acquisition of
INC’s Units to the extent that such cash payment is used to redeem, repurchase
or otherwise acquire an equal number of Equity Securities of INC in accordance
with Section 3.06(a). For the avoidance of doubt, distributions made under this
Section 4.01(b) may not be used to pay dividends or distributions on Equity
Securities of INC.
(c)Quarterly Tax Distributions.
(i)On or before each date (a “Tax Distribution Date”) that estimated income
taxes are required to be paid in respect of each quarterly period, the Company
shall be


20

--------------------------------------------------------------------------------



required to make a Distribution to each Member of cash in an amount equal to the
excess of such Member’s Assumed Tax Liability, if any, for such quarterly period
over the Distributions previously made to such Member pursuant to this Section
4.01(c) for such quarterly period (the “Tax Distributions”).
(ii)To the extent a Member otherwise would be entitled to receive less than its
Percentage Interest of the aggregate Tax Distributions to be paid pursuant to
this Section 4.01(c) on any given date, the Tax Distributions to such Member
shall be increased to ensure that all Distributions made pursuant to this
Section 4.01(c) are made pro rata in accordance with such Member’s Percentage
Interest.  If, on a Tax Distribution Date, there are insufficient funds on hand
to distribute to the Members the full amount of the Tax Distributions to which
such Members are otherwise entitled, Distributions pursuant to this Section
4.01(c) shall be made to the Members to the extent of available funds in
accordance with their Percentage Interests and the Company shall make future Tax
Distributions as soon as funds become available sufficient to pay the remaining
portion of the Tax Distributions to which such Members are otherwise entitled.
(iii)In the event of any audit by, or similar event with, a taxing authority
that affects the calculation of any Member’s Assumed Tax Liability for any
taxable year, or in the event the Company files an amended tax return, each
Member’s Assumed Tax Liability with respect to such year shall be recalculated
by giving effect to such event (for the avoidance of doubt, taking into account
interest or penalties).  Any shortfall in the amount of Tax Distributions the
Members and former Members received for the relevant taxable years based on such
recalculated Assumed Tax Liability promptly shall be distributed to such Members
and the successors of such former Members, except, for the avoidance of doubt,
to the extent Distributions were made to such Members and former Members
pursuant to Section 4.01(a) and this Section 4.01(c) in the relevant taxable
years sufficient to cover such shortfall.


Section 4.02 Restricted Distributions.  Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not make any
Distribution to any Member on account of any Company Interest if such
Distribution would violate any applicable Law.


Section 4.03 Distributions in Kind. No Member may demand to receive property
other than cash as provided in this Agreement. The Managing Member may cause the
Company to make a distribution in kind of Company assets to the Members, and
such assets shall be distributed in such a fashion as to ensure that the Fair
Market Value is distributed and allocated in accordance with Articles IV, V and
IX.


Section 4.04 Distributions to Reflect Additional Units. In the event that the
Company issues additional Units pursuant to the provisions of Article III,
subject to the rights of any Member set forth in a Unit Designation, the
Managing Member is hereby authorized to make such revisions to this Article IV
and to Article V as it determines are necessary or desirable to reflect the
issuance of such additional Units, including making preferential distributions
to certain classes of Units.


ARTICLE V


CAPITAL ACCOUNTS; ALLOCATIONS


Section 5.01 Capital Accounts.


(a)The Company shall maintain a separate Capital Account for each Member
according to the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). For
this purpose, the Company


21

--------------------------------------------------------------------------------



may (in the discretion of the Managing Member), upon the occurrence of the
events specified in Treasury Regulation Section 1.704-1(b)(2)(iv)(f), increase
or decrease the Capital Accounts in accordance with the rules of such Treasury
Regulation and Treasury Regulation Section 1.704-1(b)(2)(iv)(g) to reflect a
revaluation of Company property.
(b)For purposes of computing the amount of any item of Company income, gain,
loss or deduction to be allocated pursuant to this Article V and to be reflected
in the Capital Accounts of the Members, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for U.S. federal income tax purposes (including
any method of depreciation, cost recovery or amortization used for this
purpose); provided, however, that:
(i)The computation of all items of income, gain, loss and deduction shall
include those items described in Code Section 705(a)(l)(B) or Code
Section 705(a)(2)(B) and Treasury Regulation Section 1.704-1(b)(2)(iv)(i),
without regard to the fact that such items are not includable in gross income or
are not deductible for U.S. federal income tax purposes.
(ii)If the Book Value of any Company property is adjusted pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(f), the amount of such adjustment shall be
taken into account as gain or loss from the disposition of such property.
(iii)Items of income, gain, loss or deduction attributable to the disposition of
Company property having a Book Value that differs from its adjusted basis for
tax purposes shall be computed by reference to the Book Value of such property.
(iv)Items of depreciation, amortization and other cost recovery deductions with
respect to Company property having a Book Value that differs from its adjusted
basis for tax purposes shall be computed by reference to the property’s Book
Value in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(g).
(v)To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Sections 732(d), 734(b) or 743(b) is required, pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis).


Section 5.02 Allocations. Except as otherwise provided in Section 5.03 and
Section 5.04, Net Profits and Net Losses for any Taxable Year or Fiscal Period
shall be allocated among the Capital Accounts of the Members pro rata in
accordance with their respective Percentage Interests.


Section 5.03 Regulatory Allocations.


(a)Losses attributable to partner nonrecourse debt (as defined in Treasury
Regulation Section 1.704-2(b)(4)) shall be allocated in the manner required by
Treasury Regulation Section 1.704-2(i). If there is a net decrease during a
Taxable Year in partner nonrecourse debt minimum gain (as defined in Treasury
Regulation Section 1.704-2(i)(3)), Profits for such Taxable Year (and, if
necessary, for subsequent Taxable Years) shall be allocated to each Member in
the amount equal to such Member’s respective share of the net decrease in
partner nonrecourse debt minimum gain as determined according to Treasury
Regulation Section 1.704-2(i)(4). Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2). This Section 5.03(a) is intended to comply with the minimum gain


22

--------------------------------------------------------------------------------



chargeback requirement in Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted in a manner consistently therewith.
(b)Except as otherwise provided in Treasury Regulations Section 1.704-2(f),
notwithstanding the provisions of Section 5.03, or any other provision of this
Article V, if there is a net decrease in the partnership minimum gain (as
defined in Treasury Regulation Sections 1.704-2(b)(2) and 1.704-2(d)) during any
Taxable Year, each Member shall be allocated Profits for such Taxable Year (and,
if necessary, for subsequent Taxable Years) in an amount equal to such Member's
share of the net decrease in partnership minimum gain, determined in accordance
with Treasury Regulation Section 1.704-2(g). The items to be so allocated shall
be determined in accordance with Treasury Regulation Section 1.704-2(f)(6) and
1.704-2(j)(2). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. This Section 5.03(b) is intended to comply with the minimum
gain chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall
be interpreted consistently therewith.
(c)Nonrecourse deductions (as defined in Treasury Regulation Sections
1.704-2(b)(1) and 1.704-2(c)) for any Taxable Year shall be allocated pro rata
among the Members in accordance with their Percentage Interests. Any partner
nonrecourse deductions (as defined in Treasury Regulation Section 1.704-2(i)(1)
and 1.704-2(i)(2)) for any Taxable Year shall be specially allocated to the
Member who bears the economic risk of loss with respect to the Member
nonrecourse debt to which such Member nonrecourse deductions are attributable in
accordance with Regulations Section 1.704-2(i)(1).
(d)If any Member unexpectedly receives an adjustment, allocation or distribution
described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6),
Profits shall be allocated in accordance with Treasury Regulation Section
1.704-1(b)(2)(ii)(d), to such Member in an amount and manner sufficient to
eliminate, to the extent required by such Treasury Regulations, the Adjusted
Capital Account Deficit of such Member as quickly as possible, provided that an
allocation pursuant to this Section 5.03(d) shall be made if and only to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided in this Article V have been tentatively made as if
this Section 5.03(b) were not in the Agreement. This Section 5.03(d) is intended
to comply with the qualified income offset requirement in Treasury Regulation
Section 1.704-1(b) (2)(ii)(d) and shall be interpreted in a manner consistent
therewith.
(e)In the event any Member has a deficit Capital Account at the end of any
Taxable Year that is in excess of the sum of (i) the amount such Member is
obligated to restore pursuant to the penultimate sentences of Treasury
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) the Member’s
restoration obligations (if any) described in Treasury Regulation Section
1.704-1(b)(2)(ii)(c), each such Member shall be allocated items of Profits in
the amount of such excess as quickly as possible; provided that an allocation
pursuant to this Section 5.03(e) shall be made only if and to the extent that
such Member would have a deficit Capital Account in excess of such sum after all
other allocations provided for in this Article V have been made as if Section
5.03(d) and this Section 5.03(e) were not in the Agreement.
(f)To the extent that any allocation of Losses would cause or increase an
Adjusted Capital Account Deficit as to any Member, such allocation of Losses
shall be reallocated among the other Members in accordance with their respective
Percentage Interests, subject to the limitations of this Section 5.03(f).
(g)To the extent an adjustment to the adjusted tax basis of any Company asset,
pursuant to Code Section 734(b) or Section 743(b) is required, pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(2) or Section
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
such Member's


23

--------------------------------------------------------------------------------



interest in the Company, the amount of such adjustment to Capital Accounts shall
be treated as an item of gain (if the adjustment increases the basis of the
asset) or loss (if the adjustment decreases such basis) and such gain or loss
shall be allocated to the Members in accordance with their respective Percentage
Interests in the event Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(2)
applies, or to the Member to whom such distribution was made in the event
Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(4) applies.
(h)The allocations set forth in Section 5.03(a) through and including Section
5.03(g) (the “Regulatory Allocations”) are intended to comply with certain
requirements of Sections 1.704-1(b) and 1.704-2 of the Treasury Regulations. 
The Regulatory Allocations may not be consistent with the manner in which the
Members intend to allocate Profits and Losses of the Company or make
Distributions.  Accordingly, notwithstanding the other provisions of this
Article V, but subject to the Regulatory Allocations, income, gain, deduction
and loss shall be reallocated among the Members so as to eliminate the effect of
the Regulatory Allocations and thereby cause the respective Capital Accounts of
the Members to be in the amounts (or as close thereto as possible) they would
have been if Profits and Losses (and such other items of income, gain, deduction
and loss) had been allocated without reference to the Regulatory Allocations. 
In general, the Members anticipate that this will be accomplished by specially
allocating other Profits and Losses (and such other items of income, gain,
deduction and loss) among the Members so that the net amount of the Regulatory
Allocations and such special allocations to each such Member is zero.  In
addition, if in any Taxable Year or Fiscal Period there is a decrease in
partnership minimum gain, or in partner nonrecourse debt minimum gain, and
application of the minimum gain chargeback requirements set forth in Section
5.03(a) or Section 5.03(b) would cause a distortion in the economic arrangement
among the Members, the Members may, if they do not expect that the Company will
have sufficient other income to correct such distortion, request the Internal
Revenue Service to waive either or both of such minimum gain chargeback
requirements.  If such request is granted, this Agreement shall be applied in
such instance as if it did not contain such minimum gain chargeback requirement.


Section 5.04 Final Allocations.  Notwithstanding any contrary provision in this
Agreement except Section 5.03, the Managing Member shall make appropriate
adjustments to allocations of Profits and Losses to (or, if necessary, allocate
items of gross income, gain, loss or deduction of the Company among) the Members
upon the liquidation of the Company (within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Treasury Regulations), the transfer of
substantially all the Units (whether by sale or exchange or merger) or sale of
all or substantially all the assets of the Company, such that, to the maximum
extent possible, the Capital Accounts of the Members are proportionate to their
Percentage Interests.  In each case, such adjustments or allocations shall
occur, to the maximum extent possible, in the Taxable Year of the event
requiring such adjustments or allocations.


Section 5.05 Tax Allocations.


(a)The income, gains, losses, deductions and credits of the Company will be
allocated, for federal, state and local income tax purposes, among the Members
in accordance with the allocation of such income, gains, losses, deductions and
credits among the Members for computing their Capital Accounts; provided,
however, that if any such allocation is not permitted by the Code or other
applicable Law, the Company’s subsequent income, gains, losses, deductions and
credits will be allocated among the Members so as to reflect as nearly as
possible the allocation set forth herein in computing their Capital Accounts.
(b)Items of Company taxable income, gain, loss and deduction with respect to any
property contributed to the capital of the Company shall be allocated among the
Members in accordance with Code Section 704(c) so as to take account of any
variation between the adjusted basis of


24

--------------------------------------------------------------------------------



such property to the Company for federal income tax purposes and its Book Value
using the traditional method, as described in Treasury Regulations
Section 1.704-3(b).
(c)If the Book Value of any Company asset is adjusted pursuant to Section
5.01(b), subsequent allocations of items of taxable income, gain, loss and
deduction with respect to such asset shall take account of any variation between
the adjusted basis of such asset for federal income tax purposes and its Book
Value in the same manner as under Code Section 704(c) using the traditional
method, as described in Treasury Regulations Section 1.704-3(b).
(d)Allocations of tax credits, tax credit recapture, and any items related
thereto shall be allocated to the Members pro rata as determined by the Managing
Member taking into account the principles of Treasury Regulation
Section 1.704-1(b)(4)(ii).
(e)For purposes of determining a Member’s pro rata share of the Company’s
“excess nonrecourse liabilities” within the meaning of Treasury Regulation
Section 1.752-3(a)(3), each Member’s interest in income and gain shall be in
proportion to the Units held by such Member.
(f)Allocations pursuant to this Section 5.05 are solely for purposes of federal,
state and local taxes and shall not affect, or in any way be taken into account
in computing, any Member’s Capital Account or share of Profits, Losses,
Distributions or other Company items pursuant to any provision of this
Agreement.


Section 5.06 Indemnification and Reimbursement for Payments on Behalf of a
Member. If the Company is obligated to pay any amount to a Governmental Entity
(or otherwise makes a payment to a Governmental Entity) that is specifically
attributable to a Member or a Member’s status as such (including federal
withholding taxes, state personal property taxes and state unincorporated
business taxes, but excluding payments such as professional association fees and
the like made voluntarily by the Company on behalf of any Member based upon such
Member’s status as an employee of the Company), then such Person shall indemnify
the Company in full for the entire amount paid (including interest, penalties
and related expenses).  The Managing Member may offset Distributions to which a
Person is otherwise entitled under this Agreement against such Person’s
obligation to indemnify the Company under this Section 5.06. A Member’s
obligation to make contributions to the Company under this Section 5.06 shall
survive the termination, dissolution, liquidation and winding up of the Company,
and for purposes of this Section 5.06, the Company shall be treated as
continuing in existence.  The Company may pursue and enforce all rights and
remedies it may have against each Member under this Section 5.06, including
instituting a lawsuit to collect such contribution with interest calculated at a
rate per annum equal to the sum of the Federal Funds Rate plus three percent
(3%) (but not in excess of the highest rate per annum permitted by Law).  Each
Member shall furnish to the Company such information and forms as required or
reasonably requested in order to comply with any laws and regulations governing
withholding of tax or in order to claim any reduced rate of, or exemption from,
withholding to which the Member is legally entitled.


Section 5.07 Negative Capital Accounts. No Member shall be required to pay to
any other Member or the Company any deficit or negative balance which may exist
from time to time in such Member’s Capital Account (including upon and after
dissolution of the Company).


25

--------------------------------------------------------------------------------



ARTICLE VI


MANAGEMENT


Section 6.01 Authority of Managing Member.


(a)Except for situations in which the approval of any Member(s) is specifically
required by this Agreement, the Managing Member shall have full, exclusive and
complete discretion to manage and control the business and affairs of the
Company, to make all decisions affecting the business and affairs of the Company
and to do, or cause to be done, any and all acts at the expense of the Company,
as it deems necessary or appropriate to accomplish the purposes, conduct the
business and direct the affairs of the Company. The Managing Member shall have
the power and authority to bind the Company. The Managing Member may expressly
delegate in writing to any other Person the power and authority to bind the
Company. No such delegation shall cause the Managing Member to cease to be a
Member or the Managing Member of the Company. The Managing Member shall be an
agent of the Company, and the actions of the Managing Member taken in such
capacity and in accordance with this Agreement shall bind the Company. The
Managing Member shall at all times be a Member. The Members hereby consent to
the exercise by the Managing Member, except as otherwise expressly provided for
in this Agreement and subject to the other provisions of this Agreement, of all
such powers and rights conferred on the Members by the Maryland Act with respect
to the management and control of the Company.  Except as otherwise required by
Law or as specifically set forth in this Agreement, the Members other than the
Managing Member (in the Managing Member’s capacity as such) shall not
participate in the control, management, direction or operation of the activities
or affairs of the Company and shall have no power to act for or bind the
Company. For the avoidance of doubt, no Non-Managing Member shall be agent of
the Company solely by virtue of being a Non-Managing Member, and no Non-Managing
Member shall have the authority to act for the Company solely by virtue of being
a Non-Managing Member. This Section 6.01 supersedes any authority granted to
Non-Managing Members pursuant to Section 4A-401 of the Maryland Act. Any
Non-Managing Member who takes any action or binds the Company in its capacity as
a Non-Managing Member in violation of this Section 6.01 shall be solely
responsible for any loss and expense incurred by the Company as a result of the
unauthorized action and shall indemnify and hold the Company harmless with
respect to the loss or expense. The transaction of any such business by or on
behalf of the Managing Member, in its capacity as such, shall not affect, impair
or eliminate the limitation on the liability of the Members under this
Agreement. For the avoidance of doubt, the vote or approval required under this
Agreement for any action taken by the Company shall govern and supersede any
default voting standard set forth in the Maryland Act, including, without
limitation, any default voting standard that requires unanimous consent of the
Members.


26

--------------------------------------------------------------------------------



(b)The Managing Member on behalf of the Company may, from time to time, employ
and retain individuals as may be necessary or appropriate for the conduct of the
Company's business, including employees, agents and other Persons (any of whom
may be a Member) and any of whom may be designated as officers of the Company
(each, an “Officer” and collectively, the “Officers”), with such titles as and
to the extent authorized by the Managing Member. Officers need not be residents
of the State of Maryland or Members. Each Officer shall hold office until his or
her successor shall be duly designated and shall qualify or until his or her
death or until he or she shall resign or shall have been removed in the manner
hereinafter provided. Such resignation shall be made in writing and shall take
effect at the time specified therein, or if no time is specified, at the time of
its receipt by the Managing Member. The acceptance of a resignation shall not be
necessary to make it effective, unless expressly so provided in the resignation.
Any Officer may be removed as such, either with or without cause at any time by
the Managing Member. Any one Person may hold more than one office.  Subject to
the other provisions in this Agreement, the salaries or other compensation, if
any, of the employees, agents or Officers of the Company shall be fixed from
time to time by the Managing Member. The employees, agents or Officers shall
have the responsibility to carry on the Company's business and affairs on a
day-to-day basis and those other duties, authorities and responsibilities that
the Managing Member may, from time to time, delegate. The existing Officers of
the Company as of the Effective Time shall remain in their respective positions
and shall be deemed to have been appointed by the Managing Member. 
(c)The Managing Member shall have the power and authority to effectuate the
sale, lease, transfer, exchange or other disposition of any, all or
substantially all of the assets of the Company (including the exercise or grant
of any conversion, option, privilege or subscription right or any other right
available in connection with any assets at any time held by the Company) or the
merger, consolidation, reorganization, conversion or other combination of the
Company with or into another entity.
(d)Only the Managing Member may commence a voluntary case on behalf of, or an
involuntary case against, the Company under a chapter of Title 11 U.S.C. by the
filing of a "petition" (as defined in 11 U.S.C. 101(42)) with the United States
Bankruptcy Court. Any such petition filed by any other Member, to the fullest
extent permitted by applicable Law, shall be deemed an unauthorized and bad
faith filing and all parties to this Agreement shall use their best efforts to
cause such petition to be dismissed.
(e)From and after the Effective Time, only the Managing Member (in its capacity
as such), may, and at all times shall directly maintain ownership of all
outstanding Class B Units.


Section 6.02 Transactions Between Company and Managing Member or Officers.  The
Managing Member may cause the Company to contract and deal with the Managing
Member, any Affiliate of the Managing Member, any director (or equivalent),
officer or employee of the Managing Member or any Officer, on such terms and for
such compensation as the Managing Member may determine. Persons retained,
engaged or employed by the Company may also be engaged, retained or employed by
and act on behalf of the Managing Member or any of its Affiliates.


Section 6.03 Rights to Engage in Other Business. Any director (or equivalent),
officer, employee or agent of the Managing Member or the Company may acquire,
own, hold and dispose of Units, for his or her individual account, and may
exercise all rights of a Member to the same extent and in the same manner as if
he or she were not a director (or equivalent), officer, employee or agent of the
Managing Member or the Company. Any director (or equivalent), officer, employee,
or agent of the Managing Member or the Company may, in his or her personal
capacity or in the capacity of director (or equivalent),


27

--------------------------------------------------------------------------------



officer, trustee, stockholder, partner, member, advisor or employee of any
Person or otherwise, have business interests and engage in business activities
similar to, or in addition to, those relating to the Company, which interests
and activities may be similar to, and competitive with, those of the Company and
may include the acquisition, syndication, holding, management, development,
operation or disposition, for his or her own account, or for the account of such
Person or others, of interests in mortgages, interests in real property or
interests in management or advisory businesses. For avoidance of doubt, the
corporate opportunity doctrine shall not apply to any director (or equivalent),
officer, employee or agent of the Managing Member or the Company with respect to
the Company and each such director (or equivalent), officer, employee or agent
shall be free to pursue any opportunity presented to him or her without any
obligation to the Company to the maximum extent permitted by applicable Law.
Each such director (or equivalent), officer, employee and agent shall be free of
any obligation to present to the Company any investment opportunity which comes
to him or her in any capacity even if such opportunity is of a character which,
if presented to the Company, could be taken by the Company. Any such director
(or equivalent), officer, employee or agent may be interested as a director (or
equivalent), officer, trustee, stockholder, owner, partner, member, advisor or
employee of, or otherwise have a direct or indirect interest in, (i) any Person
who may be engaged to render advice or services to the Company, and may receive
compensation from such Person as well as compensation as a director (or
equivalent), officer, employee or agent of, or otherwise from, the Managing
Member or the Company or (ii) any Person to whom the Company may be engaged to
render advice or services and may receive compensation from such Person as well
as compensation as a director (or equivalent), officer, employee or agent of, or
otherwise from, the Managing Member or the Company. Any director (or
equivalent), officer, employee or agent of the Managing Member or the Company
may buy or sell property or services from or to the Company. None of the
foregoing positions, ownership interests or activities shall be deemed to
conflict with his or her duties and powers as a director (or equivalent),
officer, employee or agent of the Managing Member or the Company, as the case
may be. For the avoidance of doubt, this Section 6.03 is not intended to
supersede or modify the express terms of any written agreement between or among
any director (or equivalent), officer, employee or agent of the Managing Member
or the Company and the Managing Member or the Company.


Section 6.04 Reimbursement for Expenses.  The Company shall be liable for, and
shall reimburse the Managing Member on a monthly basis, or such other basis as
the Managing Member may determine, for all sums expended in connection with the
Company’s business, including (i) expenses relating to the ownership of
interests in and management and operation of, or for the benefit of, the
Company, (ii) compensation of officers and employees of the Managing Member, if
any, including payments under future compensation plans of the Managing Member
and the Company that may provide for stock units, or phantom stock, pursuant to
which employees of the Managing Member or the Company will receive payments
based upon dividends on or the value of Class A Common Shares, (iii) costs of
indemnifying directors, officers, employees or agents of the Managing Member
(including advancement of expenses), in their respective capacities as such,
whether pursuant to the Managing Member's governing documents or otherwise, (iv)
director fees and expenses, (v) all costs and expenses of the Managing Member
being a public company, including costs of filings with the SEC, reports and
other distributions to its stockholders and (vi) all organizational and
operational expenses reasonably incurred by the Managing Member, including all
payments, advances and other expenses in connection with any indemnity or
similar obligation of the Managing Member.  Such reimbursements shall be in
addition to any reimbursement of the Managing Member as a result of
indemnification pursuant to Section 7.03. To the extent practicable, expenses
incurred by the Managing Member on behalf of or for the benefit of the Company
shall be billed directly to and paid by the Company and, if and to the extent
any reimbursements to the Managing Member or any of its Affiliates by the
Company pursuant to this Section 6.04 constitute gross income to such Person (as
opposed to the repayment of advances made by such Person on behalf of the
Company),


28

--------------------------------------------------------------------------------



such amounts shall be treated as “guaranteed payments” within the meaning of
Code Section 707(c) and shall not be treated as distributions for purposes of
computing the Members’ Capital Accounts. If at any time the Managing Member is
different from INC, INC shall be entitled, so long as there are Class A Units
outstanding that may be Redeemed pursuant to Article XI, to be reimbursed by the
Company in the same manner as the Managing Member pursuant to this Section 6.04.
For the avoidance of doubt, distributions made under this Section 6.04 may not
be used to pay dividends or distributions on Equity Securities of INC.


Section 6.05 Limitation of Liability.


(a)Except as otherwise expressly provided herein or in a written agreement
entered into by such Person and the Company, the Managing Member, the Managing
Member's Affiliates (including directors (or equivalent) and Executive Officers
of the Managing Member), the Tax Matters Partner and the Executive Officers of
the Company shall not be liable to the Company or to any Non-Managing Member for
any act or omission performed or omitted by or on behalf of (i) the Managing
Member, in its capacity as the sole managing member of the Company, (ii) the
Managing Member's Affiliate, in its capacity as such, (iii) the Tax Matters
Partner, in its capacity as such, or (iv) an Executive Officer of the Company,
in its capacity as an officer of the Company; provided, however, that such
limitation of liability shall not apply to limit the liability of a Person in
respect of a matter if (1) there has been a final, non-appealable judgment
entered by a court or arbitration panel of competent jurisdiction determining
that, in respect of the matter, the Person actually received an improper benefit
or profit in money, property, or services or (2) there has been a final,
non-appealable judgment or adjudication adverse to the Person entered by a court
or arbitration panel of competent jurisdiction in a proceeding based on a
finding in the proceeding, in respect of the matter, that the Person’s action or
failure to act, was the result of active and deliberate dishonesty and was
material to the cause of action adjudicated in the proceeding. The Managing
Member may exercise any of the powers granted to it by this Agreement and
perform any of the duties imposed upon it hereunder either directly or by or
through its agents, and shall not be responsible for any misconduct or
negligence on the part of any such agent.  The Managing Member, its Affiliates,
the Tax Matters Partner and any Executive Officer of the Company shall be
entitled to rely upon the advice of legal counsel, independent public
accountants and other experts, including financial advisors, and any act of or
failure to act by the Managing Member, its Affiliates, the Tax Matters Partner
or any Executive Officer of the Company, as the case may be, in good faith
reliance on such advice shall in no event subject the Managing Member, any of
its Affiliates, the Tax Matters Partner or any Executive Officer of the Company,
as the case may be, to liability to the Company or any Member.
(b)Whenever in this Agreement or any other agreement contemplated herein, the
Managing Member is permitted or required to take any action or to make a
decision in its “sole discretion” or “discretion,” with “complete discretion” or
under a grant of similar authority or latitude, the Managing Member shall be
entitled to consider such interests and factors as it desires, including its own
interests, and shall, to the fullest extent permitted by applicable Law, have no
duty or obligation to give any consideration to any interest of or factors
affecting the Company or other Members.
(c)Whenever in this Agreement the Managing Member is permitted or required to
take any action or to make a decision in its “good faith” or under another
express standard, (i) the Managing Member shall act under such express standard
and, to the extent permitted by applicable Law, shall not be subject to any
other or different standards , (ii) any resolution, action or terms so made,
taken or provided by the Managing Member shall be presumed to have been made,
taken or provided in accordance with the standard set forth in this Section
6.05(c) and (iii) notwithstanding anything contained herein to the contrary, so
long as the Managing Member acts in good faith, the resolution, action or terms
so made, taken or provided by the Managing Member shall not constitute a breach
of this Agreement or


29

--------------------------------------------------------------------------------



any other agreement contemplated herein or impose liability upon the Managing
Member or any of the Managing Member's Affiliates.


Section 6.06 Outside Activities of the Managing Member.  The Managing Member
shall not, directly or indirectly, enter into or conduct any business or
operations, other than in connection with (a) the ownership, acquisition and
disposition of Units, (b) the management of the business and affairs of the
Company and its Subsidiaries, (c) the operation of the Managing Member as a
reporting company with a class (or classes) of securities registered under
Section 12 of  the Exchange Act and listed on a Stock Exchange, (d) the
offering, sale, syndication, private placement or public offering of stock,
bonds, securities or other interests, (e) financing or refinancing of any type
related to the Company, its Subsidiaries or their assets or activities, and
(f) such activities as are incidental to the foregoing; provided, however, that,
except as otherwise provided herein, the net proceeds of any financing raised by
the Managing Member pursuant to the preceding clauses (d) and (e) shall be made
available to the Company, whether as Capital Contributions, loans or otherwise,
as appropriate, and, provided further, that the Managing Member may, in its sole
and absolute discretion, from time to time hold or acquire assets in its own
name or otherwise other than through the Company and its Subsidiaries so long as
the Managing Member takes commercially reasonable measures to ensure that the
economic benefits and burdens of such assets are otherwise vested in the Company
or its Subsidiaries, through assignment, loan or otherwise or, if it is not
commercially reasonable to vest such economic interests in the Company or any of
its Subsidiaries, the Members shall negotiate in good faith to amend this
Agreement to reflect such activities and the direct ownership of assets by the
Managing Member. For avoidance of doubt, the corporate opportunity doctrine
shall not apply to the Managing Member, any of the Managing Member’s Affiliates
(including any director (or equivalent) of the Managing Member) or any officer
or employee of the Managing Member or Officer or employee of the Company and
each of the foregoing Persons shall be free to pursue any opportunity presented
to him, her or it without any obligation to the Company or the Managing Member
to the maximum extent permitted by applicable Law. Nothing contained herein
shall be deemed to prohibit the Managing Member from executing any guarantee of
indebtedness of the Company or its Subsidiaries.


ARTICLE VII


RIGHTS AND OBLIGATIONS OF MEMBERS


Section 7.01 Limitation of Liability and Duties of Members and Officers.


(a)Except as otherwise expressly provided in this Agreement or in the Maryland
Act, no current or former Member (including a current or former Managing Member)
or any current or former Officer shall be obligated personally for any debts,
obligation or liability solely by reason of being a Member or, with respect to
the Managing Member, acting as the Managing Member of the Company, or, with
respect to an Officer, acting in its capacity as an Officer. Notwithstanding
anything contained herein to the contrary, the failure of the Company to observe
any formalities or requirements relating to the exercise of its powers or
management of its business and affairs under this Agreement or the Maryland Act
shall not be grounds for imposing personal liability on the Managing Member for
liabilities of the Company.
(b)Notwithstanding any other provision of this Agreement (subject to Section
6.05 with respect to the Managing Member), to the extent that, at Law or in
equity, any Member (including the Managing Member), any Member’s Affiliate or
any manager, managing member, general partner, director (or equivalent),
officer, employee, agent, fiduciary or trustee of any Member or of any


30

--------------------------------------------------------------------------------



Affiliate of a Member) has duties (including fiduciary duties) to the Company,
to another Member, to any Person who acquires an interest in a Company Interest
or to any other Person bound by this Agreement, all such duties (including
fiduciary duties) are hereby limited solely to those expressly set forth in this
Agreement, to the fullest extent permitted by Law. The limitation of duties
(including fiduciary duties) to the Company, each of the Members, each other
Person who acquires an interest in a Company Interest and each other Person
bound by this Agreement as expressly set forth herein, if any, are approved by
the Company, each of the Members, each other Person who acquires an interest in
a Company Interest and each other Person bound by this Agreement.


Section 7.02 No Right of Partition. No Member, other than the Managing Member,
shall have the right to seek or obtain partition by court decree or operation of
Law of any Company property, or the right to own or use particular or individual
assets of the Company.


Section 7.03 Indemnification.


(a)Subject to Section 5.06, the Company hereby agrees to indemnify and hold
harmless any Person (each an “Indemnified Person”) to the fullest extent
permitted under the Maryland Act, as the same now exists or may hereafter be
amended, substituted or replaced (but, in the case of any such amendment,
substitution or replacement only to the extent that such amendment, substitution
or replacement permits the Company to provide broader indemnification rights
than the Company is providing immediately prior to such amendment), from and
against any and all losses, claims, damages, liabilities, joint or several,
expenses (including legal fees and expenses), judgments, fines, penalties,
interest, settlements or other amounts arising from any and all claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, whether or not by or in the right of the Company, in which any
Indemnified Person may be involved, or is threatened to be involved, as a party
or otherwise, in connection with any act or omission performed, or omitted to be
performed, by such Indemnified Person by reason of the fact that such Person is
or was a Member (including the Managing Member), is or was serving as a Tax
Matters Partner or an Executive Officer or director (or equivalent) of the
Managing Member or the Company, or is or was an Executive Officer or director
(or equivalent) of the Managing Member or the Company serving at the request of
the Managing Member or Company as an Executive Officer or director (or
equivalent) of another corporation, partnership, joint venture, limited
liability company, trust or other entity; provided, however, that no Person
shall be indemnified and held harmless under this Section 7.03(a) in respect of
a matter if (i) there has been a final and non-appealable judgment entered by a
court or arbitration panel of competent jurisdiction determining that, in
respect of the matter, the Indemnified Person actually received an improper
benefit or profit in money, property, or services or (ii) there has been a
final, non-appealable judgment or adjudication adverse to the Person entered by
a court or arbitration panel of competent jurisdiction in a proceeding based on
a finding in the proceeding, in respect of the matter, that the Person’s action
or failure to act, was the result of active and deliberate dishonesty and was
material to the cause of action adjudicated in the proceeding. Expenses,
including attorneys’ fees, incurred by any such Indemnified Person in defending
a proceeding shall be paid by the Company in advance of the final disposition of
such proceeding, including any appeal therefrom, upon receipt of an undertaking
by or on behalf of such Indemnified Person to repay such amount if it shall
ultimately be determined that such Indemnified Person is not entitled to be
indemnified by the Company.
(b)The right to indemnification and the advancement of expenses conferred in
this Section 7.03 shall be in addition to any other right which any Person may
have or hereafter acquire under any insurance, statute, agreement, bylaw, action
by the Managing Member or otherwise, and shall


31

--------------------------------------------------------------------------------



continue as to an Indemnified Person who has ceased to serve in such capacity
and shall inure to the benefit of the heirs, successors, assigns and
administrators of the Indemnified Person.
(c)The Company may, but shall not be required to, maintain directors’ and
officers’ liability insurance, or substantially equivalent insurance, at its
expense, to protect any Person against any expense, liability or loss, including
any expense, liability or loss described in Section 7.03(a) and whether or not
the Company would have the power to indemnify such Indemnified Person against
such expense, liability or loss under the provisions of this Section 7.03.
(d)Any indemnification pursuant to this Section 7.03 shall be made only out of
the assets of the Company and its Subsidiaries, it being agreed that the Members
shall not be directly liable for such indemnification and shall have no
obligation to contribute or loan any monies or property to the Company to enable
it to effectuate such indemnification.
(e)An Indemnified Person shall not be denied indemnification in whole or in part
under this Section 7.03 solely because the Indemnified Person had an interest in
the transaction with respect to which the indemnification applies.
(f)The Company shall have the power, with the approval of the Managing Member,
to provide indemnification and advancement of expenses to any Person who is not
an Indemnified Person.
(g)The Company shall have the power, with the approval of the Managing Member,
to enter into an agreement providing for the obligation of the Company to
indemnify and advance expenses to any Person.
(h)If this Section 7.03 or any portion hereof shall be invalidated on any ground
by any court or arbitration panel of competent jurisdiction, then the Company
shall nevertheless indemnify and hold each Indemnified Person harmless pursuant
to this Section 7.03 to the fullest extent permitted by any applicable portion
of this Section 7.03 that shall not have been invalidated and to the fullest
extent permitted by applicable Law.
(i)The provisions of this Section 7.03 shall be applicable to all claims,
demands, actions, suits or proceedings made or commenced after the adoption
thereof whether arising from acts or omissions to act occurring before or after
its adoption.
(j)No amendment or other modification of any subsection of this Section 7.03,
nor the inclusion of any provision inconsistent with this Section 7.03 shall
adversely affect any right or protection of any Indemnified Person established
pursuant to this Section 7.03 existing at the time of such amendment or other
modification or inclusion of an inconsistent provision, including without
limitation by eliminating or reducing the effect of this Section 7.03, for or in
respect of any act, omission or other matter occurring, or any action or
proceeding accruing or arising (or that, but for this Section 7.03, would accrue
or arise), prior to such amendment or other modification or inclusion of an
inconsistent provision.


Section 7.04 Members Right to Act. For matters that require the approval of the
Members, the Members shall act through meetings and written consents as
described in paragraphs (a) and (b) below:


32

--------------------------------------------------------------------------------



(a)Except as otherwise expressly provided by this Agreement, acts by Majority
Consent of the Members, voting together as a single class, shall be the acts of
the Members.  Any Member entitled to vote at a meeting of Members or to express
consent or dissent to Company action in a written transmission without a meeting
may authorize another Person or Persons to act for it by proxy in accordance
with the Maryland Act.  Should a proxy designate two or more Persons to act as
proxies, unless that instrument shall provide to the contrary, a majority of
such Persons shall have and may exercise all the powers of voting or giving
consents thereby conferred, or, if a majority do not agree on any particular
issue, the Company shall not be required to recognize such proxy with respect to
such issue if such proxy does not specify how the votes that are the subject of
such proxy are to be voted with respect to such issue.
(b)The actions by the Members permitted hereunder may be taken at a meeting
called by the Managing Member or by the Members holding a majority of combined
voting power of the Units entitled to vote on such matter on at least
forty-eight (48) hours’ prior written notice to the other Members entitled to
vote, which notice shall state the purpose or purposes for which such meeting is
being called.  The actions taken by the Members entitled to vote or consent at
any meeting (as opposed to by written consent), however called and noticed,
shall be as valid as though taken at a meeting duly held after regular call and
notice if (but not until), either before, at or after the meeting, the Members
entitled to vote or consent as to whom it was improperly held execute a written
waiver of notice or a consent to the holding of such meeting or an approval of
the minutes thereof.  The actions by the Members entitled to vote or consent may
be taken by vote of the Members entitled to vote or consent at a meeting or by
written consent, so long as such consent is signed by Members having not less
than the minimum percentage of the combined voting power of Units that would be
necessary to authorize or take such action at a meeting at which all Members
entitled to vote thereon were present and voted.  Prompt notice of the action so
taken, which shall state the purpose or purposes for which such consent is
required and may be delivered via email, without a meeting shall be given to
those Members entitled to vote or consent who have not consented in writing;
provided, however, that the failure to give any such notice shall not affect the
validity of the action taken by such written consent.  Any action taken pursuant
to such written consent of the Members shall have the same force and effect as
if taken by the Members at a meeting thereof.
Notwithstanding the foregoing, no Members (other than the Managing Member) shall
have any right to approve any matter or action taken by the Company except those
matters for which approval or consent of the Members (or such Member) is
expressly provided for in this Agreement.
Section 7.05 Inspection Rights. The Company shall permit each Member and each of
its designated representatives to (a) visit and inspect any of the properties of
the Company and its Subsidiaries, all at reasonable times and upon reasonable
notice, (b) examine the business and financial records of the Company or any of
its Subsidiaries and make copies thereof or extracts therefrom and (c) consult
with the Managing Member, and the managers, officers, employees and independent
accountants of the Company or any of its Subsidiaries concerning the affairs,
finances and accounts of the Company or any of its Subsidiaries.  The
presentation of an executed copy of this Agreement by any Member to the
Company’s independent accountants shall constitute the Company’s permission to
its independent accountants to participate in discussions with such Member and
their respective designated representatives.


ARTICLE VIII


BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS




33

--------------------------------------------------------------------------------



Section 8.01 Records and Accounting.  The Company shall keep, or cause to be
kept, appropriate books and records with respect to the Company’s business,
including all books and records necessary to provide any information, lists and
copies of documents required to be provided pursuant to applicable Law.  All
matters concerning (a) the determination of the relative amount of allocations
and Distributions among the Members pursuant to Articles III and IV and
(b) accounting procedures and determinations, and other determinations not
specifically and expressly provided for by the terms of this Agreement, shall be
determined by the Managing Member, whose determination shall be final and
conclusive as to all of the Members absent manifest error.


Section 8.02 Fiscal Year.  The Fiscal Year of the Company shall end on September
30 or such other date as may be established by the Managing Member, taking into
consideration the fiscal year of the Managing Member and the other Members.


ARTICLE IX


TAX MATTERS


Section 9.01 Preparation of Tax Returns. The Managing Member shall arrange for
the preparation and timely filing of all tax returns required to be filed by the
Company.  On or before March 15, June 15, September 15, and December 15 of each
Taxable Year, the Company shall send to each Person who was a Member at any time
during the prior quarter, an estimate of such Member’s state tax apportionment
information and allocations to the Members of taxable income, gains, losses,
deductions and credits for the prior quarter. In addition, no later than
eight-and-one-half (8-1/2) months following the end of the prior Taxable Year,
the Company shall send to each Person who was a Member at any time during such
Taxable Year, a statement showing such Member’s final state tax apportionment
information and allocations to the Members of taxable income, gains, losses,
deductions and credits for such Taxable Year and a completed IRS Schedule K-1. 
Each Member shall notify the other Members upon receipt of any notice of tax
examination of the Company by federal, state or local authorities.  Subject to
the terms and conditions of this Agreement, in its capacity as Tax Matters
Partner, the Managing Member shall have the authority to prepare the tax returns
of the Company using such permissible methods and elections as it determines in
its reasonable discretion, including without limitation the use of any
permissible method under Section 706 of the Code for purposes of determining the
varying Company Interests of its Members.


Section 9.02 Tax Elections. The Taxable Year shall be the Fiscal Year set forth
in Section 8.02, or such other taxable year permitted under the Code as may be
established by the Managing Member, taking into consideration the taxable years
of the Managing Member and the other Members. The Company and any eligible
Subsidiary shall make an election pursuant to Section 754 of the Code, shall not
thereafter revoke such election and shall make a new election pursuant to
Section 754 to the extent necessary following any “termination” of the Company
or the Subsidiary under Section 708 of the Code. Each Member will upon request
supply any information reasonably necessary to give proper effect to any such
elections.


Section 9.03 Tax Controversies. The Managing Member is hereby designated the Tax
Matters Partner within the meaning given to such term in Section 6231 of the
Code (the Managing Member, in such capacity, the “Tax Matters Partner”) and is
authorized and required to represent the Company (at the Company’s expense) in
connection with all examinations of the Company’s affairs by tax authorities,
including resulting administrative and judicial proceedings, and to expend
Company funds for professional services reasonably incurred in connection
therewith.  Each Member shall cooperate with the


34

--------------------------------------------------------------------------------



Company and do or refrain from doing any or all things reasonably requested by
the Company with respect to the conduct of such proceedings.  The Tax Matters
Partner shall keep the Original Member fully advised on a current basis of any
contacts by or discussions with the tax authorities, and the Original Member
shall have the right to observe and participate through representatives of its
own choosing (at its sole expense) in any tax proceedings.


ARTICLE X


TRANSFERS OF UNITS


Section 10.01 Transfers Generally.
  
(a)No part of the interest of a Member shall be subject to the claims of any
creditor, to any spouse for alimony or support, or to legal process, and may not
be voluntarily or involuntarily alienated or encumbered except as may be
specifically provided for in this Agreement, in each case, to the fullest extent
permitted by applicable Law.
(b)No Company Interest shall be Transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article X or Article
XI. Any Transfer or purported transfer of a Company Interest not made in
accordance with Article X or Article XI shall be null and void ab initio. For
the avoidance of doubt, any Person to whom a Transfer is made or attempted in
violation of this Article X shall not become a Member, shall not be entitled to
vote on any matters coming before the Members and shall not have any other
rights in or with respect to any rights of a Member of the Company. The approval
of any Transfer in any one or more instances shall not limit or waive the
requirement for such approval in any other or future instance.
(c)If a Non-Managing Member is subject to Incapacity, the executor,
administrator, trustee, committee, guardian, conservator or receiver of such
Non-Managing Member's estate shall have all the rights of a Non-Managing Member,
but not more rights than those enjoyed by other Non-Managing Members, for the
purpose of settling or managing the estate, and such power as the Incapacitated
Non-Managing Member possessed to Transfer all or any part of its interest in the
Company. The Incapacity of a Non-Managing Member, in and of itself, shall not
dissolve or terminate the Company.


Section 10.02 Transfers of Managing Member's Company Interest.
  
(a)The Managing Member may not Transfer all or any portion of its Company
Interest without the approval of the Managing Member and the Majority Consent of
the Non-Managing Members.
(b)The Managing Member may not voluntarily withdraw as a Managing Member of the
Company except in connection with a Transfer of the Managing Member's entire
Company Interest permitted in this Article X and the admission of the transferee
as a successor Managing Member of the Company pursuant to this Agreement.


35

--------------------------------------------------------------------------------



(c)It is a condition to any Transfer of any Managing Member's Company Interest
otherwise permitted under this Section 10.02 that (i) coincident or prior to
such Transfer, the transferee is admitted as a Managing Member pursuant to this
Agreement; (ii) the transferee assumes by operation of law or express agreement
all of the obligations of the transferor Managing Member under this Agreement
with respect to the transferred Company Interest and (iii) the transferee has
executed such instruments as may be necessary to effectuate such admission and
to confirm the agreement of such transferee to be bound by all the terms and
provisions of this Agreement applicable to the Managing Member and the admission
of such transferee as a Managing Member. The Managing Member shall promptly
amend the Schedule of Members to reflect any Transfer permitted pursuant to this
Section 10.02.
(d)Notwithstanding anything in this Agreement to the contrary, the provisions of
this Article X shall not apply to the Transfer of Company Interests pursuant to,
and in accordance with, Section 3.04 or the succession of INC as the Managing
Member at the Effective Time, which succession shall be deemed to occur
automatically upon the occurrence of the Effective Time without any further
action by the Company or any Member.


Section 10.03 Non-Managing Members' Rights to Transfer.
  
(a)Subject to Section 12.01 and this Section 10.03, and subject to any other
limitations to which the Non-Managing Members may otherwise be subject, a
Non-Managing Member may, at any time, Transfer all or any portion of its Company
Interest in a Permitted Transfer; provided, however, that the restrictions
contained in this Agreement shall continue to apply to Units after any Permitted
Transfer of such Units.
(b)It is a condition to any Transfer otherwise permitted under this Section
10.03 that the transferee assume by operation of law or express agreement all of
the obligations of the transferor Member under this Agreement with respect to
such Transferred Company Interest, and no such Transfer (other than pursuant to
a statutory merger or consolidation wherein all obligations and liabilities of
the transferor Member are assumed by a successor company by operation of law)
shall relieve the transferor Member of its obligations under this Agreement
without the approval of the Managing Member. Any transferee shall take subject
to the obligations of the transferor hereunder. The Managing Member shall
promptly amend the Schedule of Members to reflect any Transfer permitted
pursuant to this Section 10.03.


Section 10.04 Restricted Units Legend. Units have not been registered under the
Securities Act and, therefore, in addition to the other restrictions on Transfer
contained in this Agreement, cannot be sold unless subsequently registered under
the Securities Act or an exemption from such registration is then available. To
the extent such Units have been certificated, each certificate evidencing Units
and each certificate issued in exchange for or upon the Transfer of any Units
(if such securities remain Units as defined herein after such Transfer) shall be
stamped or otherwise imprinted with a legend in substantially the following
form:


36

--------------------------------------------------------------------------------





“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
[INSERT DATE OF ISSUANCE], AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION
FROM REGISTRATION THEREUNDER.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE
ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER SPECIFIED IN THE
OPERATING AGREEMENT OF THE RMR GROUP LLC, AS MAY BE AMENDED AND MODIFIED FROM
TIME TO TIME, AND THE RMR GROUP LLC RESERVES THE RIGHT TO REFUSE THE TRANSFER OF
SUCH SECURITIES UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED WITH RESPECT TO ANY
TRANSFER.  A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY THE RMR GROUP LLC TO
THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.”
The Company shall imprint such legend on certificates (if any) evidencing
Units.  The legend set forth above shall be removed from the certificates (if
any) evidencing any units which cease to be Units in accordance with the
definition thereof.
Section 10.05 Overriding Provisions. Notwithstanding anything contained in this
Agreement to the contrary (including, for the avoidance of doubt, the provisions
of Section 10.01 and Article XI and Article XII), in no event shall any Member
Transfer any Units to the extent such Transfer would:
(i)result in the violation of the Securities Act, or any other applicable Laws;
(ii)cause the Company to lose its status as a partnership for federal income tax
purposes or, without limiting the generality of the foregoing, such Transfer was
effected on or through an “established securities market” or a “secondary market
or the substantial equivalent thereof,” as such terms are used in
Section 1.7704-1 of the Treasury Regulations;
(iii)be a Transfer to an individual who is not legally competent or who has not
achieved his or her majority under applicable Law (excluding trusts for the
benefit of minors);
(iv)cause the Company to be treated as a “publicly traded partnership” or to be
taxed as a corporation pursuant to Section 7704 of the Code or successor
provision of the Code; or
(v)result in the Company having more than one hundred (100) partners, within the
meaning of Treasury Regulations Section 1.7704-1(h)(1) (determined pursuant to
the rules of Treasury Regulations Section 1.7704-1(h)(3)).


ARTICLE XI


REDEMPTION RIGHTS


Section 11.01 Redemption Rights of Non-Managing Members.
 
(a)A Non-Managing Member holding Paired Interests shall have the right (subject
to the terms and conditions set forth in this Article XI) to have the Company
redeem all or a portion of the Class A Units that comprise Paired Interests held
by such Member (Class A Units that have


37

--------------------------------------------------------------------------------



in fact been tendered for redemption being hereafter referred to as “Tendered
Units”) for the Class A Shares Amount or, at the election of the Managing
Member, for the Cash Amount (in each case, a “Redemption”), in each case
pursuant to, and in accordance with, the Charter and the provisions of this
Article XI; provided, that the Managing Member's election shall be approved by a
majority of the directors of the Managing Member's Board of Directors that are
not Tendering Parties or an Affiliate of the Tendering Party or Parties. Any
Redemption shall be exercised pursuant to a Notice of Redemption delivered to
the Managing Member by the Member when exercising the Redemption right (the
“Tendering Party”). In the event that the Managing Member elects to have the
Company redeem all or a portion of a whole number of the Tendered Units in
exchange for the Cash Amount, such Cash Amount shall be delivered by the Company
as a certified or bank check payable to the Tendering Party or, at the Managing
Member’s election, by wire transfer of funds on or before the Specified
Redemption Date.
(b)If the Managing Member does not elect on or before the close of business on
the Cut-Off Date to have the Company redeem all of the Tendered Units from the
Tendering Party in exchange for cash, then the portion of the Tendered Units not
being redeemed for cash shall be redeemed for the Class A Shares Amount
calculated based on the portion of Tendered Units to be acquired in exchange for
Class A Common Shares. The Tendering Party shall submit such written
representations, investment letters, legal opinions or other instruments as may
be necessary, in INC’s view, to effect compliance with the Securities Act. INC
shall deliver such Class A Common Shares to the Tendering Party as duly
authorized, validly issued, fully paid and non-assessable Class A Common Shares
and, if applicable, Rights free of any pledge, lien, encumbrance or restriction,
other than restrictions provided in the Articles, the Securities Act and
relevant securities laws. Notwithstanding any delay in such delivery, the
Tendering Party shall be deemed the owner of such Class A Common Shares and
Rights for all purposes, including rights to vote or consent, receive dividends,
and exercise rights, as of the Specified Redemption Date. Class A Common Shares
issued in connection with a Redemption pursuant to this Section 11.01(b) may
contain such legends regarding restrictions under the Securities Act and
applicable state securities laws as INC in good faith determines to be necessary
or advisable in order to ensure compliance with such laws. To the extent INC
issues Class A Common Shares pursuant to this Section 11.01(b), the Company
shall issue to INC a number of Class A Units equal to the number of Class A
Common Shares so issued.
(c)The Company may elect to raise funds for the payment of any applicable Cash
Amount (a) solely by requiring that INC or its Subsidiaries contribute to the
Company funds from (i) the proceeds of a registered public offering by INC of
Class A Common Shares sufficient to purchase the Tendered Units or (ii) any
other sources available to INC or its Subsidiaries or (b) with the consent of
the Tendering Party, from any other sources available to the Company. Any cash
being provided by INC pursuant to this Section 11.01 shall be contributed to the
Company in exchange for the issuance by the Company to INC of a number of Class
A Units equal to the number of Tendered Units being acquired for cash. To the
extent determined by the Managing Member, the Company shall treat such a
transaction as a disguised sale under Code Section 707(a)(2)(B). If the
applicable Cash Amount is not paid on or before the Specified Redemption Date,
interest shall accrue with respect to the Cash Amount not so paid from the day
after the Specified Redemption Date to and including the date on which the Cash
Amount is paid at a rate equal to the Federal Funds Rate plus five percent (5%).
(d)Notwithstanding anything herein to the contrary, with respect to any
Redemption pursuant to this Section 11.01:
(i)if (i) a Tendering Party surrenders Tendered Units during the period after
the record date with respect to a distribution payable to Unit holders, and
before the record date established by INC for a dividend to its stockholders of
some or all of its portion of the distribution, and (ii) the Managing Member
elects to redeem any of the Tendered Units in


38

--------------------------------------------------------------------------------



exchange for Class A Common Shares pursuant to Section 11.01(b), then the
Tendering Party shall pay to the Company on the Specified Redemption Date an
amount in cash equal to the distribution paid or payable in respect of such
Tendered Units;
(ii)the consummation of the Redemption shall be subject to the expiration or
termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976;
(iii)the Tendering Party shall continue to own all Class A Units subject to any
Redemption, and be treated as a Member with respect to the Class A Units for all
purposes of this Agreement, until the Specified Redemption Date and until the
Tendered Units are redeemed. Until a Specified Redemption Date and a Redemption
of the Tendered Units by the Company for the Class A Shares Amount, the
Tendering Party shall have no rights as a stockholder of INC with respect to the
Class A Common Shares issuable in connection with the redemption; and
(iv)for each Class A Unit redeemed pursuant to this Section 11.01, the Class B-2
Common Share that comprises a Paired Interest with the Class A Unit shall be
cancelled by INC.


ARTICLE XII


ADMISSION OF MEMBERS


Section 12.01 Substituted Members. No Non-Managing Member shall have the right
to substitute a transferee other than a transferee in a Permitted Transfer as a
Member in its place. Subject to the delivery of the documents and instruments as
provided below, a transferee in a Permitted Transfer shall be admitted as a
substituted Member (a “Substituted Member”) pursuant to a Permitted Transfer
without the consent of the Managing Member, subject to the provisions of Article
X. The failure or refusal by the Managing Member to permit a transferee of any
such interests to become a Substituted Member (other than pursuant to a
Permitted Transfer) shall not give rise to any cause of action against the
Company or the Managing Member. A Person shall not be admitted as a Substituted
Member until it furnishes the Managing Member such documents and instruments as
the Managing Member may require to effect that Person's admission as a
Substituted Member. Concurrently with, and as evidence of, the admission of a
Substituted Member, the Managing Member shall amend the Schedule of Members and
the books and records of the Company to reflect admission of the Substituted
Member, including adding the name, address and number of Units of the
Substituted Member and eliminating or adjusting, if necessary, the name, address
and number of Units of the predecessor of the Substituted Member. A transferee
who has been admitted as a Substituted Member shall have all the rights and
powers, and be subject to all of the restrictions and liabilities, of a
Non-Managing Member under this Agreement.


Section 12.02 Additional Members.  Subject to the provisions of Article X, any
Person (other than an existing Member) may be admitted to the Company as an
additional Member (any such Person, an “Additional Member”) only with the prior
written consent of the Managing Member and following delivery to the Managing
Member of such documents or instruments as may be required by the Managing
Member to effect that Person’s admission as an Additional Member.  The admission
shall become effective on the date on which the Managing Member determines in
its reasonable discretion that those conditions have been satisfied and when any
such admission is shown on the books and records of the Company.




39

--------------------------------------------------------------------------------



Section 12.03 Admission of Successor Managing Member. A successor to all or a
portion of the Managing Member's Company Interest pursuant to Section 10.02(b)
who the Managing Member has designated to become a successor Managing Member
shall be admitted to the Company as the Managing Member in accordance with this
Section 12.03, the transferor Managing Member shall be relieved of its
obligations under this Agreement and shall cease to be a Managing Member of the
Company without any separate approval of any Member. Any such successor shall
carry on the business of the Company without dissolution. In each case, the
admission shall be subject to the successor Managing Member executing and
delivering to the Company an acceptance of all of the terms and conditions of
this Agreement and such other documents or instruments as may be required to
effect the admission. In the event that the Managing Member withdraws from the
Company, or transfers its entire Company Interest in violation of this
Agreement, or otherwise dissolves or terminates or ceases to be the Managing
Member of the Company a Majority Consent of the Non-Managing Members may elect
to continue the Company by selecting a successor Managing Member.


ARTICLE XIII


WITHDRAWAL AND RESIGNATION


Section 13.01 Withdrawal and Resignation of Members. No Member shall have the
power or right to withdraw or otherwise resign as a Member from the Company
prior to the dissolution and winding up of the Company pursuant to Article XIV.
Any Member, however, that attempts to withdraw or otherwise resign as a Member
from the Company without the prior written consent of the Managing Member upon
or following the dissolution and winding up of the Company pursuant to Article
XIV, but prior to the Member receiving the full amount of Distributions from the
Company to which the Member is entitled pursuant to Article XIV, shall be liable
to the Company for all damages (including all lost profits and special, indirect
and consequential damages) directly or indirectly caused by the withdrawal or
resignation of the Member. Upon a Transfer of all of a Member’s Units in a
Transfer permitted by this Agreement, subject to the provisions of Section
10.05, the Member shall cease to be a Member.


ARTICLE XIV


DISSOLUTION AND LIQUIDATION


Section 14.01 Dissolution. The Company shall not be dissolved by the admission
of Additional Members or Substituted Members or the attempted withdrawal or
resignation of a Member.  The Company shall dissolve, and its affairs shall be
wound up, upon:
(a)the approval of the Managing Member and the unanimous approval of all Members
that then hold Units with the right to vote on matters requiring the approval of
the Members, to dissolve the Company;
(b)the Incapacity of the Managing Member; provided, however, that the Company
shall not be dissolved or required to be wound up in connection with any such
Incapacity if, within ninety (90) days of the event, the Company, acting by the
Majority Consent of the Non-Managing Members, appoints a successor Managing
Member effective as of the date of the event;
(c)a dissolution of the Company under Section 4A-902 of the Maryland Act; or
(d)the entry of a decree of judicial dissolution of the Company under
Section 4A-903 of the Maryland Act.


40

--------------------------------------------------------------------------------



Except as otherwise set forth in this Article XIV, the Company is intended to
have perpetual existence.  An Event of Withdrawal shall not cause a dissolution
of the Company and the Company shall continue in existence subject to the terms
and conditions of this Agreement.


Section 14.02 Liquidation and Termination. On dissolution of the Company, the
Managing Member shall act as liquidator or may appoint one or more Persons as
liquidator.  The liquidators shall proceed diligently to wind up the affairs of
the Company and make final distributions as provided herein and in the Maryland
Act.  The costs of liquidation shall be borne as a Company expense.  Until final
distribution, the liquidators shall continue to operate the Company properties
with all of the power and authority of the Managing Member.  The steps to be
accomplished by the liquidators are as follows:
(a)as promptly as possible after dissolution and again after final liquidation,
the liquidators shall cause a proper accounting to be made by a recognized firm
of certified public accountants of the Company’s assets, liabilities and
operations through the last day of the calendar month in which the dissolution
occurs or the final liquidation is completed, as applicable;
(b)to the extent that any exist and only to the extent required by applicable
Law, the liquidators shall cause the notice described in the Maryland Act to be
mailed to each known creditor of and claimant against the Company prior to
dissolving the Company in the manner described and required thereunder;
(c)the liquidators shall pay, satisfy or discharge from Company funds, or
otherwise make adequate provision for payment and discharge thereof (including,
without limitation, the establishment of a cash fund for contingent liabilities
in such amount and for such term as the liquidators may reasonably determine):
first, all expenses incurred in liquidation; and second, all of the debts,
liabilities and obligations of the Company; and
(d)all remaining assets of the Company shall be distributed to the Members in
accordance with Section 4.01(a) by the end of the Taxable Year during which the
liquidation of the Company occurs (or, if later, by ninety (90) days after the
date of the liquidation).  The distribution of cash or property to the Members
in accordance with the provisions of this Section 14.02 and Section 14.03 below
constitutes a complete return to the Members of their Capital Contributions, a
complete distribution to the Members of their interest in the Company and all
the Company’s property and constitutes a compromise to which all Members have
consented. To the extent that a Member returns funds to the Company, it has no
claim against any other Member for those funds.


Section 14.03 Deferment; Distribution in Kind. Notwithstanding the provisions of
Section 14.02, but subject to the order of priorities set forth therein, if upon
dissolution of the Company the liquidators determine that an immediate sale of
part or all of the Company’s assets would be impractical or would cause undue
loss (or would otherwise not be beneficial) to the Members, the liquidators may,
in their sole discretion, defer for a reasonable time the liquidation of any
assets except those necessary to satisfy Company liabilities (other than loans
to the Company by Members) and reserves.  Subject to the order of priorities set
forth in Section 14.02, the liquidators may, in their sole discretion,
distribute to the Members, in lieu of cash, either (a) all or any portion of the
remaining Company assets in-kind in accordance with the provisions of Section
14.02(d), (b) as tenants in common and in accordance with the provisions of
Section 14.02(d), undivided interests in all or any portion of the Company
assets or (c) a combination of the foregoing.  Any such Distributions in kind
shall be subject to (y) such conditions relating to the disposition and
management of such assets as the liquidators deem reasonable and equitable and
(z) the terms and conditions of any agreements governing those assets (or the
operation thereof or the holders thereof) at that time.  Any Company assets
distributed in kind will first be written up or down to their Fair


41

--------------------------------------------------------------------------------



Market Value, thus creating Profits or Losses (if any), which shall be allocated
in accordance with Article V. The liquidators shall determine the Fair Market
Value of any property distributed in accordance with the valuation procedures
set forth in Article XV.


Section 14.04 Cancellation of Articles.  On completion of the distribution of
Company assets as provided herein, the Company is terminated (and the Company
shall not be terminated prior to that time), and the Managing Member (or such
other Person or Persons as the Maryland Act may require or permit) shall file
articles of cancellation with the SDAT, cancel any other filings made pursuant
to this Agreement that are or should be canceled and take such other actions as
may be necessary to terminate the Company.  The Company shall be deemed to
continue in existence for all purposes of this Agreement until it is terminated
pursuant to this Section 14.04.


Section 14.05 Reasonable Time for Winding Up
. A reasonable time shall be allowed for the orderly winding up of the business
and affairs of the Company and the liquidation of its assets pursuant to
Sections 14.02 and 14.03 in order to minimize any losses otherwise attendant
upon the winding up.
Section 14.06 Return of Capital.  The liquidators shall not be personally liable
for the return of Capital Contributions or any portion thereof to the Members
(it being understood that any such return shall be made solely from Company
assets).


ARTICLE XV


VALUATION


Section 15.01 Determination. “Fair Market Value” of a specific Company asset
will mean the amount which the Company would receive in an all-cash sale of the
asset in an arms-length transaction with a willing unaffiliated third party,
with neither party having any compulsion to buy or sell, consummated on the day
immediately preceding the date on which the event occurred which necessitated
the determination of the Fair Market Value (and after giving effect to any
transfer taxes payable in connection with the sale), as that amount is
determined by the Managing Member (or, if pursuant to Section 14.02, the
liquidators) in its good faith judgment using all factors, information and data
it deems to be pertinent.


ARTICLE XVI


GENERAL PROVISIONS


Section 16.01 Power of Attorney.


(a)Each Member who is an individual hereby constitutes and appoints the Managing
Member (or the liquidator, if applicable) with full power of substitution, as
the Member's true and lawful agent and attorney-in-fact, with full power and
authority in the Member's name, place and stead, to:
(i)execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (A) this Agreement, all certificates and other instruments and
all amendments thereof which the Managing Member deems appropriate or necessary
to form, qualify, or continue the qualification of, the Company as a limited
liability company in the State of Maryland and in all other jurisdictions in
which the Company may conduct business or own


42

--------------------------------------------------------------------------------



property; (B) all instruments which the Managing Member deems appropriate or
necessary to reflect any amendment, change, modification or restatement of this
Agreement in accordance with its terms; (C) all conveyances and other
instruments or documents which the Managing Member deems appropriate or
necessary to reflect the dissolution and liquidation of the Company pursuant to
the terms of this Agreement, including articles of cancellation; and (D) all
instruments relating to the admission, withdrawal or substitution of any Member
pursuant to Article XII or XIII; and
(ii)sign, execute, swear to and acknowledge all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
reasonable judgment of the Managing Member, to evidence, confirm or ratify any
vote, consent, approval, agreement or other action which is made or given by the
Members hereunder or is consistent with the terms of this Agreement, in the
reasonable judgment of the Managing Member, to effectuate the terms of this
Agreement.
(b)The foregoing power of attorney is irrevocable and coupled with an interest,
and shall survive the death, disability, incapacity, dissolution, bankruptcy,
insolvency or termination of any Member and the transfer of all or any portion
of his, her or its Company Interest and shall extend to the Member’s heirs,
successors, assigns and personal representatives.


Section 16.02 Amendments.  Except as may be otherwise required by Law or as
expressly provided in this Agreement, this Agreement may be amended or otherwise
modified, or the observance of any provision of this Agreement waived, only with
the approval of the Managing Member and the Majority Consent of the Non-Managing
Members; provided, however, that except as specifically provided in this
Agreement, no amendment or other modification or waiver may:
(a)modify the limited liability of any Member, or increase the liabilities or
obligations of any Member, in each case, without the approval of each such
affected Member;
(b)modify the rights and obligations set forth in Article XI with respect to a
Redemption, in each case, without the approval of the Non-Managing Members
affected by such an amendment;
(c)modify the rights and obligations set forth in Section 7.03 with respect to
indemnification of Indemnified Persons, in each case, without the approval of
each affected Member; or
(d)amend this Section 16.02, without the approval of each Member.
For the avoidance of doubt, at the direction of the Managing Member, the Company
may update the Schedule of Members in accordance with the terms of this
Agreement, and the update shall not be construed as an amendment requiring the
consent of any party hereto.
Upon obtaining the applicable approval or consent in accordance with this
Section 16.02, and without further action or execution by any other Person,
including any Non-Managing Member, (i) any amendment or other modification or
waiver to this Agreement shall be implemented and reflected in a writing
executed by the Managing Member or a duly authorized Officer and (ii) the
Members shall be deemed a party to and bound by the amendment or other
modification or waiver of this Agreement. Within thirty (30) days after the
effectiveness of any amendment or other modification or waiver to this
Agreement, the Company shall deliver a copy of a written instrument reflecting
the amendment or other modification or waiver to all Members.
Section 16.03 Title to Company Assets.  Company assets shall be deemed to be
owned by the Company as an entity, and no Member, individually or collectively,
shall have any ownership interest in


43

--------------------------------------------------------------------------------



those Company assets or any portion thereof.  The Company shall hold title to
all of its property in the name of the Company and not in the name of any
Member.  All Company assets shall be recorded as the property of the Company on
its books and records, irrespective of the name in which legal title to those
Company assets is held.  The Company’s credit and assets shall be used solely
for the benefit of the Company, and no asset of the Company shall be transferred
or encumbered for, or in payment of, any individual obligation of any Member.


Section 16.04 Addresses and Notices. Any notice consent, demand, or
communication required or permitted to be given by any provision of this
Agreement will be in writing and may be (i) delivered personally to the Person
or to an officer of the Person to whom the same is directed, (ii) sent by
facsimile, overnight mail or registered or certified mail, return receipt
requested, postage prepaid or (iii) (except to the Company or INC) sent by
e-mail, with electronic, written or oral confirmation of receipt, in each case
to the Company at the address set forth below and to any other recipient and to
any Member at such address as indicated by the Company’s records, or at such
address or to the attention of the other Person as the recipient party has
specified by prior written notice to the sending party. Notices will be deemed
to have been delivered, given and received hereunder (a) as of the date so
delivered, if delivered personally, (b) upon receipt, if sent by facsimile or
e-mail (provided confirmation of transmission is received), or (c) on the date
of receipt or refusal indicated on the return receipt, if sent by registered or
certified mail, return receipt requested, postage and charges prepaid and
properly addressed. The Company’s address is:


The RMR Group LLC
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458-1634
Attn: President


with a copy (which shall not constitute notice) to:


The RMR Group LLC
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458-1634
Attn: General Counsel


Section 16.05 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns, whether as Substituted
Members or otherwise.


Section 16.06 Creditors.  None of the provisions of this Agreement shall be for
the benefit of or enforceable by any creditors of the Company or any of its
Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of the creditor) at any time as a
result of making the loan any direct or indirect interest in Company Profits,
Losses, Distributions, capital or property other than as a secured creditor.


Section 16.07 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition.


44

--------------------------------------------------------------------------------





Section 16.08 Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
hereto and delivered to the other parties (including via facsimile or other
electronic transmission), it being understood that each party need not sign the
same counterpart.


Section 16.09 Governing Law; Venue; Arbitration.


(a)Governing Law. This Agreement and any Dispute, whether in contract, tort or
otherwise, shall be governed by and construed in accordance with the laws of the
State of Maryland without regard to principles of conflicts of law.
(b)Venue. Each party hereto agrees that it shall bring any Proceeding in respect
of any Dispute exclusively in the courts of the State of Maryland and the
Federal courts of the United States, in each case, located in the City of
Baltimore (the “Chosen Courts”). Solely in connection with claims arising under
this Agreement or the transactions contemplated hereby, each party hereto
irrevocably and unconditionally (i) submits to the exclusive jurisdiction of the
Chosen Courts, (ii) agrees not to commence any such Proceeding except in those
courts, (iii) waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any such Proceeding in the Chosen Courts, (iv) waives, to the fullest extent
permitted by Law, the defense of an inconvenient forum to the maintenance of the
Proceeding and (v) agrees that service of process upon that party in any such
Proceeding shall be effective if notice is given in accordance with Section
16.04. Nothing in this Agreement will affect the right of any party hereto to
serve process in any other manner permitted by Law. A final judgment in any such
Proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. EACH PARTY HERETO
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. Notwithstanding anything herein to the contrary, if a demand for
arbitration of a Dispute is made pursuant to Section 16.09(c), this Section
16.09(b) shall not pre-empt resolution of the Dispute pursuant to Section
16.09(c).
(c)Arbitration.
(i)Any disputes, claims or controversies arising out of or relating to this
Agreement or the transactions contemplated hereby, including any disputes,
claims or controversies brought by or on behalf of the Company or a Member or
any holder of equity interests (which, for purposes of this Section 16.09(c),
shall mean any holder of record or any beneficial owner of equity interests, or
any former holder of record or beneficial owner of equity interests) of the
Company or a Member, either on his, her or its own behalf, on behalf of the
Company or a Member or on behalf of any series or class of equity interests of
the Company or a Member or holders of equity interests of the Company or a
Member against the Company or any Member or any of their respective trustees,
directors, members, officers, managers, agents or employees, including any
disputes, claims or controversies relating to the meaning, interpretation,
effect, validity, performance or enforcement of this Agreement, including this
arbitration agreement or the governing documents of the Company or any Member
(all of which are referred to as “Disputes”) or relating in any way to such a
Dispute or Disputes shall, on the demand of any party to such Dispute or
Disputes, be resolved through binding and final arbitration in accordance with
the Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (“AAA”) then in effect, except as those Rules may be modified in
this Section 16.09(c). For the avoidance of doubt, and not as a limitation,
Disputes are intended to include derivative actions against the trustees,
directors, officers or managers of the Company or any Member and class


45

--------------------------------------------------------------------------------



actions by a holder of equity interests against those individuals or entities
and the Company or any Member. For the avoidance of doubt, a Dispute shall
include a Dispute made derivatively on behalf of one party against another
party. For purposes of this Section 16.09(c), the term “equity interest” shall
mean, (i) in respect of the Company, any Company Interest and (ii) in respect of
a Member, any equity interest in that Member. References to a “Member” in this
Section 16.09(c) shall be deemed to include any former Member.
(ii)There shall be three (3) arbitrators. If there are only two (2) parties to
the Dispute, each party shall select one (1) arbitrator within fifteen (15) days
after receipt by respondent of a copy of the demand for arbitration. The
arbitrators may be affiliated or interested persons of the parties. If there are
more than two (2) parties to the Dispute, all claimants, on the one hand, and
all respondents, on the other hand, shall each select, by the vote of a majority
of the claimants or the respondents, as the case may be, one (1) arbitrator
within fifteen (15) days after receipt of the demand for arbitration. The
arbitrators may be affiliated or interested persons of the claimants or the
respondents, as the case may be. If either a claimant (or all claimants) or a
respondent (or all respondents) fail(s) to timely select an arbitrator then the
party (or parties) who has selected an arbitrator may request AAA to provide a
list of three (3) proposed arbitrators in accordance with the Rules (each of
whom shall be neutral, impartial and unaffiliated with any party) and the party
(or parties) that failed to timely appoint an arbitrator shall have ten (10)
days from the date AAA provides the list to select one (1) of the three (3)
arbitrators proposed by AAA. If the party (or parties) fail(s) to select the
second (2nd) arbitrator by that time, the party (or parties) who have appointed
the first (1st) arbitrator shall then have ten (10) days to select one (1) of
the three (3) arbitrators proposed by AAA to be the second (2nd) arbitrator;
and, if he/they should fail to select the second (2nd) arbitrator by such time,
AAA shall select, within fifteen (15) days thereafter, one (1) of the three (3)
arbitrators it had proposed as the second (2nd) arbitrator. The two (2)
arbitrators so appointed shall jointly appoint the third (3rd) and presiding
arbitrator (who shall be neutral, impartial and unaffiliated with any party)
within fifteen (15) days of the appointment of the second (2nd) arbitrator. If
the third (3rd) arbitrator has not been appointed within the time limit
specified herein, then AAA shall provide a list of proposed arbitrators in
accordance with the Rules, and the arbitrator shall be appointed by AAA in
accordance with a listing, striking and ranking procedure, with each party
having a limited number of strikes, excluding strikes for cause.
(iii)The place of arbitration shall be Boston, Massachusetts unless otherwise
agreed by the parties. There shall be only limited documentary discovery of
documents directly related to the issues in dispute, as may be ordered by the
arbitrators. For the avoidance of doubt, it is intended that there shall be no
depositions and no other discovery other than limited documentary discovery as
described in the preceding sentence.
(iv)In rendering an award or decision (the “Award”), the arbitrators shall be
required to follow the Laws of the State of Maryland. Any arbitration
proceedings or award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq. The Award shall be in writing and shall
state the findings of fact and conclusions of law on which it is based. Any
monetary award shall be made and payable in Dollars free of any tax, deduction
or offset. Subject to Section 16.09(c)(vi), each party against which the Award
assesses a monetary obligation shall pay that obligation on or before the
thirtieth (30th) day following the date of the Award or such other date as the
Award may provide.
(v)Except to the extent expressly provided by this Agreement or as otherwise
agreed by the parties thereto, each party involved in a Dispute shall bear its
own costs


46

--------------------------------------------------------------------------------



and expenses (including attorneys’ fees), and the arbitrators shall not render
an award that would include shifting of any such costs or expenses (including
attorneys’ fees) or, in a derivative case or class action, award any portion of
a party's award to the claimant or the claimant's attorneys. Each party (or, if
there are more than two (2) parties to the Dispute, all claimants, on the one
hand, and all respondents, on the other hand, respectively) shall bear the costs
and expenses of its (or their) selected arbitrator and the parties (or, if there
are more than two (2) parties to the Dispute, all claimants, on the one hand,
and all respondents, on the other hand) shall equally bear the costs and
expenses of the third (3rd) appointed arbitrator.
(vi)Notwithstanding any language to the contrary in this Agreement, the Award,
including but not limited to any interim Award, may be appealed pursuant to the
AAA’s Optional Appellate Arbitration Rules (the “Appellate Rules”). The Award
shall not be considered final until after the time for filing the notice of
appeal pursuant to the Appellate Rules has expired. Appeals must be initiated
within thirty (30) days of receipt of the Award by filing a notice of appeal
with any AAA office. Following the appeal process, the decision rendered by the
appeal tribunal may be entered in any court having jurisdiction thereof. For the
avoidance of doubt, and despite any contrary provision of the Appellate Rules,
Section 16.09(c)(v) hereof shall apply to any appeal pursuant to this Section
and the appeal tribunal shall not render an award that would include shifting of
any costs or expenses (including attorneys' fees) of any party.
(vii)Following the expiration of the time for filing the notice of appeal, or
the conclusion of the appeal process set forth in Section 16.09(c)(vi), the
Award shall be final and binding upon the parties thereto and shall be the sole
and exclusive remedy between those parties relating to the Dispute, including
any claims, counterclaims, issues or accounting presented to the arbitrators.
Judgment upon the Award may be entered in any court having jurisdiction. To the
fullest extent permitted by Law, no application or appeal to any court of
competent jurisdiction may be made in connection with any question of law
arising in the course of arbitration or with respect to any award made except
for actions relating to enforcement of this agreement to arbitrate or any
arbitral award issued hereunder and except for actions seeking interim or other
provisional relief in aid of arbitration proceedings in any court of competent
jurisdiction.
(viii)This Section 16.09(c) is intended to benefit and be enforceable by the
Company, each Member (including any former Member) and their respective holders
of equity interests, trustees, directors, officers, managers (including the
Managing Member), agents or employees and their respective successors and
assigns, shall be binding upon the Company, each Member (including any former
Member) and their respective holders of equity interests and be in addition to,
and not in substitution for, any other rights to indemnification or contribution
that such individuals or entities may have by contract or otherwise.


Section 16.10 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
Law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, the invalidity, illegality or unenforceability will not affect any
other provision or the effectiveness or validity of any provision in any other
jurisdiction, and this Agreement will be reformed, construed and enforced in
that jurisdiction as if the invalid, illegal or unenforceable provision had
never been contained herein.


Section 16.11 Further Action. Each of the parties hereto does hereby covenant
and agree on behalf of itself, its successors, and its assigns, without further
consideration, to prepare, execute, acknowledge, file, record, publish, and
deliver such other instruments, documents and statements, and to take such other


47

--------------------------------------------------------------------------------



action as may be required by Law or reasonably necessary to effectively carry
out the purposes of this Agreement.


Section 16.12 Delivery by Electronic Transmission. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of an electronic transmission, including by a facsimile
machine or via email, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. 
At the request of any party hereto or to any such agreement or instrument, each
other party hereto or thereto shall re-execute original forms thereof and
deliver them to all other parties.  No party hereto or to any such agreement or
instrument shall raise the use of electronic transmission by a facsimile machine
or via email to deliver a signature or the fact that any signature or agreement
or instrument was transmitted or communicated through electronic transmission as
a defense to the formation of a contract and each such party forever waives any
such defense.


Section 16.13 Right of Offset. Whenever the Company is to pay any sum (other
than pursuant to Article IV) to any Member, any amounts that the Member owes to
the Company which are not the subject of a good faith dispute may be deducted
from that sum before payment.  For the avoidance of doubt, the distribution of
Units to INC shall not be subject to this Section 16.13.


Section 16.14 Effectiveness. This Agreement shall be effective as of the
completion of the Closing under each of the Transaction Agreements, as the term
“Closing” is defined in each such Transaction Agreement (the “Effective Time”). 


Section 16.15 Entire Agreement. This Agreement, those documents expressly
referred to herein (including the Transaction Agreements and the Tax Receivable
Agreement) and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.


Section 16.16 Interpretation.
(a)Generally. Unless the context otherwise requires, as used in this Agreement:
(a) “or”, “either” and “any” are not exclusive; (b) “including” and its variants
mean “including, without limitation” and its variants; (c) words defined in the
singular have the parallel meaning in the plural and vice versa; (d) references
to “written,” “in writing” and comparable terms refer to printing, typing and
other means of reproducing words (including electronic media) in a visible form;
(e) words of one gender shall be construed to apply to each gender; (f) all
pronouns and any variations thereof refer to the masculine, feminine or neuter
as the context may require; (g) “Articles,” “Sections,” “Exhibits” and
“Schedules” refer to Articles, Sections, Exhibits and Schedules of this
Agreement unless otherwise specified; (h) “hereof”, “herein” and “hereunder” and
words of like import used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement; (i) “Dollars” and
“$” mean U.S. Dollars; and (j) the word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends and such phrase
shall not mean simply “if.”
(b)Additional Interpretive Provisions. The headings in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. Any capitalized term used in any Exhibit or
Schedule to this Agreement, but not otherwise defined therein, shall have the
meaning as defined in this Agreement. All Exhibits and Schedules annexed hereto
or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full


48

--------------------------------------------------------------------------------



herein. References to any statute shall be deemed to refer to such statute as
amended from time to time and to any rules or regulations promulgated thereunder
and any successor statute or statutory provision. References to any agreement
are to that agreement as amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof. References to any Person include
the successors and permitted assigns of that Person. Reference to any agreement,
document or instrument means the agreement, document or instrument as amended or
otherwise modified from time to time in accordance with the terms thereof, and
if applicable hereof.  Without limiting the generality of the immediately
preceding sentence, no amendment or other modification to any agreement,
document or instrument that requires the consent of any Person pursuant to the
terms of this Agreement or any other agreement will be given effect hereunder
unless the Person has consented in writing to the amendment or modification. 
Wherever required by the context, references to a Fiscal Year or Taxable Year
shall refer to a portion thereof.
(c)Joint Drafting. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.
(d)Conflicts. Wherever a conflict exists between this Agreement and any other
agreement, this Agreement shall control but solely to the extent of the
conflict.
[Remainder of Page Intentionally Left Blank]




49

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Amended and Restated Operating Agreement as of the date first
written above.
COMPANY:


THE RMR GROUP LLC


By:     /s/ Adam D. Portnoy
Name:    Adam D. Portnoy
Title:     President and Chief Executive Officer


MEMBERS:


THE RMR GROUP INC.


By:     /s/ Matthew P. Jordan
Name:     Matthew P. Jordan
Title:     Treasurer and Chief Financial Officer


REIT MANAGEMENT & RESEARCH TRUST


By:     /s/ Jennifer B. Clark
Name:    Jennifer B. Clark
Title:     Vice President






















































[Signature Page to Amended and Restated Operating Agreement]



--------------------------------------------------------------------------------




SCHEDULE 1*
INITIAL SCHEDULE OF MEMBERS
Member
 
 
 
Class B Units
 
Class A Units
 
Percentage
Interest
The RMR Group Inc.
 
Managing Member
 
1,000,000
 
15,000,000
 
51.6%
 
 
 
 
 
 
 
 
 
Reit Management & Research Trust
 
Non-Managing Member
 
 
 
15,000,000
 
48.4%



_______________________
* This Schedule of Members shall be updated from time to time to reflect any
adjustment with respect to any subdivision (by Unit split or otherwise) or any
combination (by reverse Unit split or otherwise) of any outstanding Units, or to
reflect any additional issuances of Units pursuant to this Agreement.





--------------------------------------------------------------------------------




Exhibit A
FORM OF NOTICE OF REDEMPTION
The RMR Group LLC
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458-1634
Attn: President, with a copy to General Counsel
The undersigned Member hereby irrevocably tenders for Redemption Class A Units
in The RMR Group LLC, a Maryland limited liability company (the “Company”), and
for cancellation by The RMR Group Inc., a Maryland corporation and the managing
member of the Company (the “Managing Member”), paired Class B-2 Common Shares in
accordance with the terms of the Operating Agreement, dated as of June 5, 2015,
as amended and restated on October 14, 2015 (as amended or otherwise modified
from time to time, the “Operating Agreement”) by and among the Company, the
Managing Member, and each of the Members from time to time party thereto, and
the Redemption rights referred to in Article XI therein. All capitalized terms
used and not otherwise defined herein shall have the respective meaning ascribed
to them in the Agreement. The undersigned:
(a)    undertakes to surrender the Class A Units and paired Class B-2 Common
Shares at the closing of the Redemption;
(b)    directs that the certified check representing, or at the Managing
Member's election, a wire transfer of the Cash Amount, or the Class A Shares
Amount, as applicable, deliverable upon the closing of the Redemption be
delivered to the address or bank account, as applicable, specified below;
(c)    represents, warrants, certifies and agrees that: (i) the undersigned is a
Member; (ii) the undersigned has, and at the closing of the Redemption will have
good, marketable and unencumbered title to the Class A Units and paired Class
B-2 Common Shares, free and clear of the rights or interests of any other person
or entity; (iii) the undersigned has, and at the closing of the Redemption will
have, the full right, power and authority to tender and surrender the Class A
Units and tender for cancellation the paired Class B-2 Common Shares as provided
herein; (iv) the tender and surrender of the Class A Units for Redemption and
tender for cancellation of the paired Class B-2 Common Shares as provided herein
complies with all conditions and requirements for Redemption of Class A Units
set forth in the Operating Agreement; and (v) the undersigned has obtained the
consent or approval of all persons and entities, if any, having the right to
consent to or approve the tender and surrender; and
(d)    acknowledges that the undersigned will continue to own the Class A Units
unless and until the Class A Units are redeemed pursuant to Article XI of the
Operating Agreement.


Dated: ____________________




Name of Member:


_________________________________________






A-1

--------------------------------------------------------------------------------



Signature of Member:


_________________________________________




Street Address:


_________________________________________




City, State, Zip Code:


_________________________________________






Issue Check Payable To (or Shares in the Name of):


_________________________________________


Bank Account Details:


_________________________________________


_________________________________________




A-2

--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE TO
AMENDED AND RESTATED OPERATING AGREEMENT OF
THE RMR GROUP LLC (1) 


IN WITNESS WHEREOF, the undersigned has executed this Amended and Restated
Operating Agreement as of the 22nd day of December, 2017.


ABP HOLDINGS LLC
    
                    
                    
By:     /s/ Adam D. Portnoy    
Name: Adam D. Portnoy
Title: President












(1)
Executed pursuant to that certain Contribution Agreement, dated as of December
22, 2017, by and between ABP Trust and ABP Holdings LLC.






--------------------------------------------------------------------------------






SCHEDULE 1*
SCHEDULE OF MEMBERS
Member
 
 
 
Class B Units
 
Class A Units
 
Percentage Interest
The RMR Group Inc.
 
Managing Member
 
1,000,000
 
15,164,066
 
51.9%
ABP Holdings LLC
 
Non-Managing Member
 
 
 
15,000,000
 
48.1%



_______________________
* This Schedule of Members shall be updated from time to time to reflect any
adjustment with respect to any subdivision (by Unit split or otherwise) or any
combination (by reverse Unit split or otherwise) of any outstanding Units, or to
reflect any additional issuances of Units pursuant to this Agreement.




